Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 1 of 86 PageID #: 2580
                                 ANN CHANCE 3/7/2019
                                                                             Page 1


       1                    UNITED STATES DISTRICT COURT
       2                    EASTERN DISTRICT OF MISSOURI
       3                            EASTERN DIVISION
       4
       5    MALEEHA AHMAD,                    )
                                              )
       6              Plaintiffs,             )
                                              )
       7    vs.                               )    Civil Action No.
                                              )
       8    CITY OF ST. LOUIS,                )    4:17-cv-2455 CDP
            MISSOURI,                         )
       9                                      )
                      Defendant.              )
      10
                                        * * * * *
      11
            JESSICA LANGFORD,)
      12                                      )
                      Plaintiff,)
      13                                      )
            vs.                               )    Civil Action No.
      14                                      )
            CITY OF ST. LOUIS,                )    4:18-cv-2037 CAS
      15    MISSOURI,                         )
                                              )
      16              Defendant.)
      17
      18
      19
      20
      21                       DEPOSITION OF ANN CHANCE
      22                TAKEN ON BEHALF OF THE PLAINTIFFS
      23                              MARCH 7, 2019
      24
      25



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 2 of 86 PageID #: 2581
                                 ANN CHANCE 3/7/2019
                                                                             Page 2


       1                                  I N D E X
       2                                  WITNESSES
       3    ALL WITNESSES          PAGE
       4    For Plaintiffs
       5       ANN CHANCE
       6            Examination by Mr. Rothert                           6
                    Examination by Mr. Dierker                          71
       7
       8
       9                                   EXHIBITS
      10    NO.                       DESCRIPTION                   PAGE
      11    Exhibit 1      Third Amended Rule
                           30(b)(6) Deposition Notice                   11
      12
            Exhibit 2      Special Event Permits web
      13                   page                                         14
      14    Exhibit 3      Newspaper article: How To
                           Host A DIY Show, Step One:
      15                   Contact Ann Chance                           19
      16    Exhibit 4      Special Event Consolidated
                           Application                                  20
      17
            Exhibit 5      Street Closing Application
      18                   For Special Events                           21
      19    Exhibit 6      Special Event Permit Forms
                           from website                                 24
      20
            Exhibit 7      Street Permit Application
      21                   from website                                 25
      22    Exhibit 8      Blocking Right of Way
                           Permits from website                         25
      23
            Exhibit 9      Documents from 1/8/2019
      24                   Women's March meeting                        33
      25



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 3 of 86 PageID #: 2582
                                 ANN CHANCE 3/7/2019
                                                                             Page 3


       1                                  EXHIBITS
       2    NO.                       DESCRIPTION                   PAGE
       3    Exhibit 10 Messages Re: Women's March
                       Logistics                                        39
       4
            Exhibit 11 Correspondence from the
       5               2017 Women's March                               42
       6    Exhibit 12 Documents Re: Special
                       Event Permits for August 29,
       7               2017, Board Agenda                               63
       8
       9
      10
      11    (Exhibits attached to transcript.)
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 4 of 86 PageID #: 2583
                                 ANN CHANCE 3/7/2019
                                                                             Page 4


       1                    UNITED STATES DISTRICT COURT
       2                    EASTERN DISTRICT OF MISSOURI
       3                            EASTERN DIVISION
       4    MALEEHA AHMAD,                  )
                                            )
       5              Plaintiffs,           )
                                            )
       6    vs.                             )   Civil Action No.
                                            )
       7    CITY OF ST. LOUIS,              )   4:17-cv-2455 CDP
                                            )
       8              Defendant.            )
                                        * * * * *
       9    JESSICA LANGFORD,)
                                              )
      10              Plaintiff,)
                                              )
      11    vs.                               )    Civil Action No.
                                              )
      12    CITY OF ST. LOUIS,                )    4:18-cv-2037 CAS
            MISSOURI,                         )
      13                                      )
                      Defendant.)
      14
      15                       DEPOSITION OF WITNESS, ANN CHANCE,
      16    produced, sworn and examined on the 7th day of
      17    March, 2019, between the hours of eight o'clock in
      18    the forenoon and six o'clock in the afternoon of
      19    that day, at the City of St. Louis Law Department,
      20    Room 314, City Hall, St. Louis, Missouri, before
      21    Tara Schwake, a Registered Professional Reporter,
      22    Certified Realtime Reporter, Certified Shorthand
      23    Reporter (IL), Certified Court Reporter (MO), and
      24    Notary Public within and for the State of Missouri.
      25



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 5 of 86 PageID #: 2584
                                 ANN CHANCE 3/7/2019
                                                                             Page 5


       1                           APPEARANCES
       2    FOR THE PLAINTIFFS:
       3              ACLU OF MISSOURI
       4              906 Olive Street, Suite 1130
       5              St. Louis, Missouri        63101
       6              (314) 669-3420
       7              by:   Mr. Anthony Rothert
       8                    Ms. Jessie Steffan
       9              arothert@aclu-mo.org
      10              jsteffan@aclu-mo.org
      11    FOR THE DEFENDANT:
      12              CITY OF ST. LOUIS LAW DEPARTMENT
      13              Room 314, 1200 Market Street
      14              St. Louis, Missouri        63103
      15              (314) 622-4652
      16              by:   Judge Robert Dierker
      17                    Ms. Amy Raimondo
      18              dierkerr@stlouis-mo.gov
      19    COURT REPORTER:
      20              TARA SCHWAKE, CRR, RPR, CCR, CSR
      21              Alaris Litigation Services
      22              711 North 11th Street
      23              St. Louis, Missouri        63101
      24              (314) 644-2191
      25              transcripts@alarislitigation.us



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 6 of 86 PageID #: 2585
                                  ANN CHANCE 3/7/2019
                                                                             Page 6


       1                        IT IS HEREBY STIPULATED AND AGREED by
       2    and between Counsel for Plaintiffs and Counsel for
       3    Defendant that this deposition may be taken by Tara
       4    Schwake, Notary Public and Certified Realtime
       5    Reporter, thereafter transcribed into typewriting,
       6    with the signature of the witness being expressly
       7    waived.
       8                               ANN CHANCE,
       9    of lawful age, having been produced, sworn, and
      10    examined on the part of Plaintiffs, testified as
      11    follows:
      12                                * * * * *
      13                  (Deposition commenced at 1:03 p.m.)
      14                               EXAMINATION
      15    QUESTIONS BY MR. ROTHERT:
      16              Q        Good afternoon.      Could you state your
      17    name for the record, please?
      18              A        Ann Chance.
      19              Q        Ms. Chance, my name is Tony Rothert,
      20    and I am one of the attorneys for plaintiffs in
      21    some various cases that you're here for on
      22    deposition today, it was nice to meet you earlier.
      23                       Have you ever been deposed before?
      24              A        No.
      25              Q        Okay.   Let me explain just a few



                               ALARIS LITIGATION SERVICES
    www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 7 of 86 PageID #: 2586
                                 ANN CHANCE 3/7/2019
                                                                             Page 7


       1    ground rules.       This is really a deposition where
       2    we're just seeking information, so I hope that it
       3    will be very conversation-like, but if you -- it
       4    would be useful if you'd let me finish asking any
       5    questions before you answer them.
       6              A       Sure.
       7              Q       And if you don't understand a
       8    question, you can ask me to rephrase it or explain,
       9    and I'll be happy to do that.
      10              A       Okay.
      11              Q       You can take a break any time you
      12    need one.      Just let us know.        I would like you to
      13    answer whatever question is pending before you --
      14    before you take a break, but any time you need one
      15    and as many as you need is fine.
      16              A       Okay.
      17              Q       Are you taking any medications that
      18    would impair your ability to remember anything
      19    today?
      20              A       No.
      21              Q       Did you do anything to prepare for
      22    today's deposition?
      23              A       In what way?      Yes, I got together the
      24    stuff that they asked me to get together.                For
      25    information.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 8 of 86 PageID #: 2587
                                 ANN CHANCE 3/7/2019
                                                                               Page 8


       1              Q       All right.      Did you do anything else?
       2    Did you have any meetings with anyone to prepare?
       3    Or --
       4              A       No.     I came a little early to talk to
       5    Bob about what we were going to do today, being as
       6    how I've never done this before.
       7              Q       Right.     But you didn't have any
       8    meetings with anyone else?
       9              A       No.
      10              Q       Okay.     That's fine.     This is not a
      11    gotcha question.          Just asking.     And did you gather
      12    some documents in preparation for today's
      13    deposition?
      14              A       Yes.
      15              Q       Okay.     Are those the ones that are in
      16    front of you?
      17              A       Yeah.     Do you want to know what they
      18    are?
      19              Q       Well, if I could look?
      20              A       There's two copies of this because I
      21    wasn't sure how many people --
      22              Q       Sure.     That's okay.     All right.       We
      23    will make sure we go through these before we're
      24    done.
      25              A       Okay.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 9 of 86 PageID #: 2588
                                  ANN CHANCE 3/7/2019
                                                                             Page 9


       1              Q        Can you tell us where you work?
       2              A        Here at City Hall, Room 416.
       3              Q        And how long have you worked in City
       4    Hall?
       5              A        Twelve years in January.         Last
       6    January.
       7              Q        What's your job title?
       8              A        My civil service title is special
       9    events program executive.
      10              Q        Has that been your job title the
      11    entire time you've worked here?
      12              A        Yes.
      13              Q        Can you describe what your job duties
      14    are?
      15              A        Certainly.     I am the Office of
      16    Special Events with the City of St. Louis.                 And
      17    what I do is basically work with anyone who wants
      18    to have an event in public space in the City of St.
      19    Louis.        So that would be streets and parks
      20    basically.
      21              Q        Okay.
      22              A        And that's for your -- there's other
      23    things that I do as well, but I don't know that
      24    they mean anything to this.
      25              Q        Why don't you just tell us what else



                               ALARIS LITIGATION SERVICES
    www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 10 of 86 PageID #:
                                    2589
                               ANN CHANCE 3/7/2019
                                                                            Page 10


     1     you do.
     2               A      Okay.     I do all of the rental of City
     3     Hall, the rotunda, for anything and all the
     4     scheduling and keep the calendar for that.                I keep
     5     the calendar for all events in the City.               I am on
     6     various committees and boards, depending upon
     7     what's going on.         All of it related to events, of
     8     course, and I also handle the charitable giving
     9     program for the City of St.           Louis.    I know.
    10     Doesn't fit, does it?         And our office also handles
    11     the meeting -- meetings and scheduling for the 1520
    12     Market meeting rooms.
    13               Q      Is 1520 Market an address?
    14               A      It is, and it's right up the street.
    15     It's City Hall West.         I don't know what else I'd --
    16     it's -- yes.
    17               Q      That's fine.      That's enough.       So how
    18     many people besides you work in the Office of
    19     Special Events?
    20               A      One, my secretary, Kathy Bess.
    21               Q      Now, you were elected the Riverfront
    22     Times favorite geezer; is that right?              Is that you?
    23               A      That's me.      That was years ago.         I
    24     don't know what year it was.
    25               Q      2011; that sound right?



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 11 of 86 PageID #:
                                    2590
                               ANN CHANCE 3/7/2019
                                                                          Page 11


     1              A       Could be.     I don't know.
     2              Q       Do you know what caused --
     3              A       I thought it was funny, but...
     4              Q       I think it's funny too.          Do you know
     5     what you did to earn that?
     6              A       No.     My involvement with, I mean, I
     7     guess just because I do what I do and I deal with
     8     everybody.
     9              Q       Okay.     I'm going to find the
    10     deposition notice here somewhere.             My files were in
    11     order and now they're not, so there will be a
    12     little bit of shuffling.
    13                      (Exhibit 1 marked for identification
    14     by the court reporter.)
    15              Q       (BY MR. ROTHERT)       I'm handing you
    16     what's been marked as Exhibit 1, and I've provided
    17     a copy to Mr. Dierker.         My guess is you have not
    18     seen this before.
    19                      Have you seen this before?
    20              A       No.
    21              Q       All right.      This is the notice for
    22     this deposition.         If you could turn to the second
    23     page?    And where it says number 3, "The City of St.
    24     Louis's policies and/or practices concerning the
    25     issuance of a permit for a protest."



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 12 of 86 PageID #:
                                    2591
                               ANN CHANCE 3/7/2019
                                                                          Page 12


     1              A       Okay.
     2              Q       Do you see that?
     3              A       Mm-hmm.
     4              Q       Do you understand that you're
     5     designated today to testify on behalf of the City
     6     as to that topic?
     7              A       Mm-hmm.
     8              Q       You have to say yes.
     9              A       Yes.     Yes.   Sorry.
    10              Q       And you are prepared to testify on
    11     behalf of the City with regard to topic 3 today?
    12              A       Yes.
    13              Q       Can you tell me what policies the
    14     City of St. Louis has in effect today concerning
    15     the issuance of a permit for a protest?
    16              A       None.     There are no policies for
    17     permits for protests.
    18              Q       Okay.     Are there any ways short of a
    19     policy to get a permit for a protest?
    20              A       Certainly.      If -- I mean, we don't
    21     differentiate between a protest and a kid's
    22     birthday party.         If it takes place in public space,
    23     closing a street, using a park, and they request a
    24     permit, we work with them.
    25              Q       And how -- what's the first thing



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 13 of 86 PageID #:
                                    2592
                               ANN CHANCE 3/7/2019
                                                                          Page 13


     1     someone does for a protest if they wanted to have a
     2     permit?       What would they have to do?
     3               A       If they come to me and say we want to
     4     get a permit to have a protest, I would say to
     5     them, when and where do you want to do this?                 And
     6     make sure that the calendar is clear and that we
     7     don't already -- you know, like they're not wanting
     8     to do a protest down Market on the day we do the
     9     St. Patrick's Day Parade, for, instance, because
    10     it's already booked.         That's first thing we do.             If
    11     they want to be in a park, I verify the fact that
    12     the park is available.
    13                       At that point, I generally get an
    14     email address or, if they come in to the office, I
    15     give them a permit packet and then I sit down and
    16     go over it with them.         Otherwise, I do it by email
    17     or on the phone.
    18                       If they look it over and they have
    19     questions, then we address it at that point.
    20               Q       You mentioned that the first step is
    21     they come to you.        How do people know to come to
    22     you?
    23               A       Well, a lot of people go on the City
    24     website and there is a page for the Office of
    25     Special Events.       It's under O for office.          Not S,



                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 14 of 86 PageID #:
                                    2593
                               ANN CHANCE 3/7/2019
                                                                          Page 14


     1     but they do, they look it up because they feel like
     2     what they're doing is a special event.
     3                      Sometimes they will call the Park
     4     Department first or the Street Department and then
     5     they refer them to me and then I go over it with
     6     them.
     7                      Sometimes they come to City Hall and
     8     just look at the directory and see there's an
     9     Office of Special Events and they walk in the door.
    10     So any number of ways.
    11                      (Exhibit 2 marked for identification
    12     by the court reporter.)
    13              Q       (BY MR. ROTHERT)       I'm going to hand
    14     you what has been marked as Exhibit 2, and I've
    15     already provided a copy to Mr. Dierker.
    16              A       This is off of our page.
    17              Q       Does this look like -- is this --
    18              A       Similar.
    19              Q       -- your web page, what's on your web
    20     page currently?
    21              A       Yes, it does look like what's on the
    22     web page.
    23              Q       Okay.    Has this been updated
    24     recently?     Or do you know?
    25              A       I don't think so, no.         There may be



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 15 of 86 PageID #:
                                    2594
                               ANN CHANCE 3/7/2019
                                                                          Page 15


     1     slight changes in things from the Health Department
     2     or another department but nothing that I've
     3     changed.     Not recently anyway.
     4              Q       And when you say "recently," do you
     5     mean within the last -- how long?
     6              A       Recently would be within the last
     7     year.
     8              Q       Who makes the changes, if there are
     9     changes to the website?
    10              A       Say, I send an email to IT and say, I
    11     need you to change the wording on something.                 It's
    12     only happened once in these years, but, and then
    13     they go in and do it.         And then if there are other
    14     changes -- like if the Health Department, right now
    15     I'm trying to get them to change something.                I send
    16     them an email, then they go to IT and work through
    17     the process.
    18              Q       At the bottom of the first page of
    19     this, do you see where it says "Events That Need to
    20     Follow This Process"?
    21              A       Yes.
    22              Q       Listed there are "Parades; Street,
    23     Runs and/or Walks; Cycling Races or Rides;
    24     Festivals, Street Fairs, Outdoor Concerts; and
    25     Other large public events."           And then it says that



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 16 of 86 PageID #:
                                    2595
                               ANN CHANCE 3/7/2019
                                                                          Page 16


     1     "The process does apply to these events and you
     2     will need to follow this process to obtain a
     3     permit."
     4               A       Mm-hmm.
     5               Q       Is that accurate?
     6               A       Yes.
     7               Q       So would someone know from this that
     8     this would be the process to follow for if they
     9     wanted to have a permit for a protest?              Or --
    10               A       Well, yes.     They should.      I can't say
    11     that because I don't know how people think.                 But I
    12     would say yes.       They would look at, in my mind,
    13     they would look at it and say "Other large public
    14     events, oh, that sounds like us."              So they would
    15     call.
    16               Q       How much does it, if someone was
    17     applying for a permit from a protest -- for a
    18     protest, how much does that cost?
    19               A       Well, if they do it in a timely
    20     manner, it's $25 and it's a processing fee to my
    21     office.       And that's all that is.       Then after that,
    22     there are other fees.          There would be the park fee,
    23     the street fee, that kind of thing.              If they have
    24     food, there would be health permits involved.
    25                       They would have many other expenses



                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 17 of 86 PageID #:
                                    2596
                               ANN CHANCE 3/7/2019
                                                                          Page 17


     1     that would be involved in this.            They have to have
     2     insurance, they have to have security for the
     3     route, that kind of thing.          But that's not what
     4     you're asking.       You're asking the fee for this.
     5     It's a $25 processing fee if it is done in a timely
     6     manner.
     7                      If it's too short a time, then we
     8     charge $100 for the processing fee.             We don't do
     9     that very often because, generally, if it's
    10     somebody that's doing something for the first time,
    11     they don't know and we try to work with them on it.
    12               Q      What does timely manner mean?
    13               A      More than 30 days.        Preferably 90.
    14               Q      And you can waive the $25 fee; is
    15     that right?
    16               A      Hmm.
    17               Q      You used to waive it?
    18               A      I don't waive it.
    19               Q      Did you used to waive it?
    20               A      I don't, no.      Other departments can
    21     waive, some other departments can waive.               Excise
    22     can't waive their fees and Health Department can't
    23     waive theirs.      Streets and parks, they can waive
    24     their fees.
    25                      What I can do is either -- is charge



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 18 of 86 PageID #:
                                    2597
                               ANN CHANCE 3/7/2019
                                                                          Page 18


     1     the 25 or charge the 100.          And I'm not saying that
     2     I've never waived a fee, but I -- it's not in my
     3     head that I've done that.
     4              Q       So if I wanted to have a, like a
     5     large band party, like a punk rock band party at my
     6     house in the City, would that -- I'd have to pay
     7     that fee?
     8              A       No.
     9              Q       Why wouldn't I have to do it?
    10              A       It's on private property.
    11              Q       What if I wanted to do it in a park?
    12              A       Then you get a park permit and you
    13     would then abide by the rules of the park and you
    14     would get a special event permit.             Well, it
    15     depends.     Is it a private party?         Your birthday
    16     party, your kid's birthday party?             Then it's just
    17     strictly a park fee.
    18                      And then they would go over with you,
    19     the Park Department would say, okay, you're going
    20     to have a band, you're going to have amplified
    21     sound, this is the rule, you know, we have a curfew
    22     of -- I don't even know what it is.
    23                      MR. ROTHERT:      I'm going to mark
    24     Exhibit 3, please.
    25                      (Exhibit 3 marked for identification



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 19 of 86 PageID #:
                                    2598
                               ANN CHANCE 3/7/2019
                                                                          Page 19


     1     by the court reporter.)
     2               Q       (BY MR. ROTHERT)      I'm going to hand
     3     you what's been marked as Exhibit 3, which I have
     4     handed to Mr. Dierker, and this is a newspaper
     5     article and there is a quote attributed to you
     6     there about permits, about the permit, about the
     7     fourth paragraph.
     8                       It says, "Ignore the $25 application
     9     fee.     Chance says she doesn't collect it."             Quote,
    10     "'I have the ability to collect one, but I don't,'
    11     she says.       The application is really more like a
    12     checklist" --
    13               A       And you know what?       In 2011, I
    14     didn't.       We didn't even have this form in 2011.
    15               Q       Okay.   So when did you start
    16     collecting the fee?
    17               A       When the City IT Department and the
    18     people that worked on it create -- got City Works,
    19     which is a program on our -- in our system that we
    20     can put this and -- put this form and send it out
    21     to the departments in the City for approvals.                 And
    22     we actually had a permitting process that made
    23     sense.
    24                       Before that, I didn't charge people
    25     for something.       I did the same thing but it was



                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 20 of 86 PageID #:
                                    2599
                               ANN CHANCE 3/7/2019
                                                                         Page 20


     1     very rough.      I mean, it was around the edges and
     2     there were -- it was -- it was a different time.
     3     It wasn't -- we weren't online yet, none of that
     4     had happened yet.
     5              Q       So do you know approximately, you've
     6     kinda described when, but do you know approximately
     7     what year you would have started collecting the
     8     fee?
     9              A       I'm going to say, because this was
    10     special event permit STL 15, so I would say
    11     probably 2014.
    12                      MR. ROTHERT:      Let's go ahead and mark
    13     this as an exhibit and we'll talk about that.
    14                      (Exhibit 4 marked for identification
    15     by the court reporter.)
    16              Q       (BY MR. ROTHERT)       I'm handing you
    17     back Exhibit 4.         I don't have a copy to give Mr.
    18     Dierker.
    19              A       I have two.
    20              Q       This is one of the documents you
    21     brought here today; correct?
    22              A       Yes.    These are the -- there's
    23     actually two different -- there's this, these pages
    24     here.    This is the Special Event Consolidated
    25     Application and this is what you fill out.                You can



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 21 of 86 PageID #:
                                    2600
                               ANN CHANCE 3/7/2019
                                                                          Page 21


     1     do this online, you can download it, fill it out,
     2     and actually apply online yourself.             Or you can
     3     download it, fill it out, and send it to me and
     4     I'll put it on, in the system for you, but it all
     5     goes into the City Works system.            So this is the
     6     Special Event Application.
     7                      Along with that, if you are going to
     8     be in the street, either closing the street for a
     9     block party type thing or having a run or parade or
    10     that kind of thing, then this is the Street
    11     Application that also gets submitted.              So there are
    12     two separate documents.
    13                      MR. ROTHERT:      Let's tear off that
    14     last page and make it its own exhibit then, okay?
    15                      (Exhibit 5 marked for identification
    16     by the court reporter.)
    17              Q       (BY MR. ROTHERT)       So Exhibit 4 is the
    18     Consolidated Application?
    19              A       Correct.
    20              Q       Okay.    Now I'm handing you back
    21     Exhibit 5 and that used to be on the back of
    22     Exhibit 4, but that's the separate, if you are
    23     having a street closing?
    24              A       Yes.    If you're doing a street
    25     closing.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 22 of 86 PageID #:
                                    2601
                               ANN CHANCE 3/7/2019
                                                                         Page 22


     1               Q       Now, the special, the type of permits
     2     you give out, there are different types; right?
     3     Like there's a festival permit, a street fair
     4     permit?
     5               A       I only process the Special Event
     6     Application.       It goes into the City Works system
     7     and is pushed out, dispatched, to the various
     8     departments that are involved.            So if they are
     9     having food, if they have tents, if they have a
    10     stage, if they have temporary electric, if they
    11     have anything else, then it goes to those
    12     departments.
    13                       And all those questions are asked in
    14     here.     Are you serving alcohol?         Blah, blah, blah.
    15     Are you having animals?          Then it goes to the
    16     various departments.         They all issue their own
    17     permit.       I do not issue those permits, I don't
    18     collect that money, I don't waive the fees or not
    19     waive the fees.       But they all do.
    20                       In order for that to happen, this
    21     goes out, they approve, it all ends up in the Board
    22     of Public Service and one overall festival permit
    23     is issued once all -- everything is met.               If they
    24     have their park permit, if they have their
    25     insurance in, if they got their street permit.



                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 23 of 86 PageID #:
                                    2602
                               ANN CHANCE 3/7/2019
                                                                         Page 23


     1              Q        Okay.
     2              A        But those are not issued by me.
     3              Q        So do you issue anything?
     4              A        No.
     5              Q        You just facilitate the issuance?
     6              A        I herd the cats and I facilitate.
     7              Q        And what are the different -- you
     8     mentioned a festival permit.           What other types of
     9     permits are there that are issued?
    10              A        All the kinds that I -- not through
    11     -- not me, but --
    12              Q        Through the City.
    13              A        Park permit, street permit, health
    14     permits, which include -- it's food.              Or if there
    15     are animals involved, there's that, that kind of
    16     thing.       They also look at the porta-potties and the
    17     sanitation, that's all done through the Health
    18     Department.
    19                       Excise, which is alcohol.         Any time
    20     there's alcohol served, sold, whatever, at an
    21     event.       The Building Division gets involved if
    22     there are tents over 800 square feet, if there is
    23     temporary electric, if there is a stage.               That kind
    24     of thing.
    25                       Anyway, then the Building Division,



                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 24 of 86 PageID #:
                                    2603
                               ANN CHANCE 3/7/2019
                                                                         Page 24


     1     they also have -- Building Division is also fire
     2     safety, so they get involved when there are food
     3     trucks or propane heaters and a tent, like we just
     4     had with Mardi Gras, might have with St. Pat's, all
     5     of that kind of stuff.
     6                      And those permits are all issued
     7     based on what the applicant wants or needs for
     8     their event.
     9                      (Exhibit 6 marked for identification
    10     by the court reporter.)
    11              Q       (BY MR. ROTHERT)       Handing you what's
    12     been marked as Exhibit 6, and I have provided a
    13     copy to Mr. Dierker, is this also the -- part of
    14     the website for the Special Event Permit page?
    15              A       They are not permits that I give but
    16     they are permits that you could possibly need to
    17     have to do your event.         And not all events
    18     obviously have all permits.
    19              Q       What kind of the permits listed here
    20     would you be asking for if you were having a just a
    21     protest?
    22              A       A protest?
    23              Q       Mm-hmm.
    24              A       If you are asking to close the
    25     street, you get a street permit.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 25 of 86 PageID #:
                                    2604
                               ANN CHANCE 3/7/2019
                                                                         Page 25


     1               Q      So that would be the Street/Run and
     2     Walks permit?
     3               A      Mm-hmm.     Run and Walk Parade.         It's
     4     actually a parade permit but they're all the same
     5     permit.
     6               Q      Would you -- is that then -- what
     7     departments would you send that to?
     8               A      Police Department, Fire Department,
     9     Street Department.
    10               Q      Now, the Street Department has its
    11     own permit application process; right?
    12               A      Yes.    That's what this is.
    13                      MR. DIERKER:      By "this" you're
    14     referring to Exhibit 5?
    15               A      Oh, I'm referring to Exhibit 5.
    16                      MR. ROTHERT:      If you can mark these
    17     two, please?
    18                      (Exhibits 7 and 8 marked for
    19     identification by the court reporter.)
    20               Q      (BY MR. ROTHERT)       Does a protest on
    21     the sidewalk, does that also go to the Street
    22     Department?
    23               A      No.
    24               Q      Who does it go to?
    25               A      Nobody.     If you're not blocking the



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 26 of 86 PageID #:
                                    2605
                               ANN CHANCE 3/7/2019
                                                                         Page 26


     1     public right of way, you can walk on the sidewalk
     2     just like anybody else.
     3              Q       What if you're going to have a
     4     protest on the sidewalk?
     5              A       Doesn't matter as long as you're not
     6     blocking the public right of way.             And people, I
     7     have -- I have people -- it happens all the time.
     8     I mean, it's -- there's a rare week that goes by
     9     that we don't have somebody walking on the sidewalk
    10     with signs or handing out information or whatever,
    11     but as long as they don't block the public right of
    12     way and they're -- and if they call me and I talk
    13     to them about it, I just always remind them to let
    14     people pass, don't touch anybody, don't step into
    15     traffic, don't step into the street, pick up your
    16     trash, mind your manners basically.             But you don't
    17     need a permit to walk on the sidewalk.
    18              Q       What kind of permit -- let's say
    19     you're expecting a group so you might clog the
    20     sidewalk.     What kind of -- what permit would you --
    21              A       No.
    22              Q       There isn't one?
    23              A       Hmm-mm.
    24              Q       You have it say it out loud.
    25              A       No, there is not one.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 27 of 86 PageID #:
                                    2606
                               ANN CHANCE 3/7/2019
                                                                          Page 27


     1              Q       Thank you.      I'm going to hand you
     2     what is marked Exhibit 7.          I just gave Mr. Dierker
     3     Exhibit 7 and 8.
     4                      Is this the Street Department
     5     blocking the right of the way permit?
     6              A       Mm-hmm.
     7              Q       Page?
     8              A       Mm-hmm.
     9              Q       You have to say yes.
    10              A       Yes.    It does look like it.         Yes, it
    11     does.
    12              Q       And now I'm going to hand you Exhibit
    13     8, and is that the other part of the blocking the
    14     roadway page from the website?
    15              A       It appears to be.        And I don't think
    16     they have had any real changes lately either.                 No
    17     real changes.
    18              Q       So when -- go ahead.         Do you have
    19     something to say?
    20              A       Yes.    There could be -- on this,
    21     under Fees, there could be some changes.               I don't
    22     know what they are but there could be.
    23              Q       On Exhibit 8?
    24              A       On Exhibit 8, on the page where it
    25     says Fees.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 28 of 86 PageID #:
                                    2607
                               ANN CHANCE 3/7/2019
                                                                          Page 28


     1              Q       Okay.     That may have been updated
     2     recently --
     3              A       It may have been updated, yes.
     4              Q       All right.      So if -- do you need a
     5     permit for the street -- for any part of the street
     6     or just the right of way?
     7              A       You need a permit for -- well, to --
     8     to -- to the Street Department, from curb lane to
     9     curb lane is public right of way.             Blocking.       So
    10     yes, the curb lane, and it has a different fee than
    11     the traffic lanes.         Curb lanes are $20 a block;
    12     traffic lanes are $30 a block.            And then along with
    13     that you have the meter fees, if you're in a
    14     metered area, which most of downtown is.
    15              Q       So if your festival is using a block,
    16     you also have to pay the fees for the meters on the
    17     block?
    18              A       Yes, you do.
    19              Q       Now, if you could look at Exhibit 7?
    20              A       Mm-hmm.
    21              Q       The type of permits here, it lists
    22     seven types of permits; correct?
    23              A       That's what it looks like.           Well.
    24     You're looking at step 1 through 6.
    25              Q       Yeah.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 29 of 86 PageID #:
                                    2608
                               ANN CHANCE 3/7/2019
                                                                         Page 29


     1               A       Bike rack doesn't really have a
     2     permit.       It's just a request to rent it.          That's
     3     not a permit that's issued.           Blocking, yes.
     4     Driveway, yes.       Excavation, yes.       Overdimensional
     5     Vehicle, yeah, that's like a motor home or a big
     6     truck that you want to park on the street, yes.
     7     Residential Block Party, yes, is a permit.
     8     Sidewalk, "Constructing a sidewalk or re-" -- yes.
     9     Yep.
    10                       Those are permits.       Except for the --
    11     except for the bike rack.          You just apply to rent
    12     it and use it.       It doesn't actually require a
    13     permit.
    14               Q       So which of these kinds of permits
    15     would you get if you wanted to have a protest in a
    16     street?
    17               A       In the street?
    18               Q       Yeah.   And shut down the street.
    19               A       You would get -- well, let's see.
    20     You would get a blocking permit, and it would be
    21     under special event -- it would actually be --
    22               Q       Can you mention what exhibit you have
    23     in your hand?
    24               A       I have Exhibit 5.
    25               Q       Yes.



                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 30 of 86 PageID #:
                                    2609
                               ANN CHANCE 3/7/2019
                                                                         Page 30


     1              A       And you apply to the Street
     2     Department, and you are -- does your event include
     3     a parade, walk, run?         Yes.   All of those are
     4     questions that are asked on here.
     5                      And then it also, on this
     6     application, they want to know the route.               Or if
     7     you're just blocking a street, what street are you
     8     blocking?     Let's just say Market.          You're going to
     9     block Market from Tucker to 14th and have a street
    10     festival.
    11              Q       How does one get that application?
    12              A       It's applied through my department
    13     along with the Consolidated Special Event
    14     Application, so that we have all the information on
    15     who it is, when it is, where it is, all of the
    16     elements of the event.         It is then put into the
    17     City Works system and dispatched to any department
    18     that might be involved.
    19              Q       All right.      On Exhibit 7, which is
    20     the website for the Street Department for a
    21     blocking permit, it describes that as "Blocking any
    22     part of the right of way with construction
    23     equipment, dumpsters, moving vans, storage
    24     containers, et cetera, or requesting special
    25     parking/no parking for a limited time (non-event



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 31 of 86 PageID #:
                                    2610
                               ANN CHANCE 3/7/2019
                                                                            Page 31


     1     related.)"       Is that right?
     2               A       Yes.     I've never issued a street
     3     permit in my life.          So I know what they say.         I
     4     don't know how.          I know this.   This is a special
     5     event street permit for a festival or walk, run,
     6     parade.       That's what I know.
     7               Q       Are block parties handled through
     8     your department?          Or just --
     9               A       No.     If they're neighborhood block
    10     parties, they are handled by the Street Department
    11     straight up.       They don't come through me.          And that
    12     includes like national night out, back to school
    13     kind of activities that are in neighborhoods, block
    14     parties.
    15                       Sometimes, when it's at a church or a
    16     school, they -- it will turn into a special event
    17     because they are putting rides and food and
    18     porta-potties and Lord only knows what all in the
    19     street.       It then goes past a simple neighborhood
    20     block party and becomes a special event, and at
    21     that point then it's pushed to my office and the
    22     applicant is asked to fill out the proper forms.
    23               Q       And -- and who would it be who says,
    24     oh, now you need to go to special events?               Would
    25     that be the --



                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 32 of 86 PageID #:
                                    2611
                               ANN CHANCE 3/7/2019
                                                                         Page 32


     1              A       Usually it's the Street Department.
     2     They look at what's requested and say, oops, this
     3     looks like a special event, shove it over to Ann,
     4     she'll take care of it.
     5              Q       Do you know how many times has
     6     someone filed or requested a Special Event Permit
     7     just for a protest?        Not a festival, not -- just a
     8     protest?
     9              A       Has actually applied?
    10              Q       Yes.
    11              A       I think once.
    12              Q       Okay.    Do you recall when?
    13              A       Yeah.    This year.      The Women's March.
    14     In 2019.     They came to me last fall and said we are
    15     reconfiguring our march and we want it to be more
    16     informational and have a different focus so we
    17     would like to get the permits that we need to walk
    18     from Aloe Plaza to Kaufman Park and set up an area
    19     in the park with a stage and vendors.
    20              Q       So they were also having tents and
    21     vendors this year?
    22              A       Yes.
    23              Q       They had not done that in the past;
    24     correct?
    25              A       Not like that, no.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 33 of 86 PageID #:
                                    2612
                               ANN CHANCE 3/7/2019
                                                                         Page 33


     1              Q       And the permit they were issued was a
     2     festival permit; correct?
     3              A       Yes, it was.
     4              Q       Did you bring that with you?
     5              A       I brought everything with me.
     6                      MR. ROTHERT:      Let's mark that as an
     7     exhibit and then talk about it.
     8                      (Exhibit 9 marked for identification
     9     by the court reporter.)
    10              Q       (BY MR. ROTHERT)       We've marked whole
    11     folder as an exhibit.         I'll hand you Exhibit 9 and
    12     I don't have any idea what's in it so let's figure
    13     it out together.         How about you put those in
    14     chronological order.
    15              A       This is informational.         This is from
    16     a meeting.
    17                      Okay.     Here's what we got.        We have
    18     this -- we had a meeting with the police and the
    19     organizers of the 2019 Women's March.              And this is
    20     the little sign in sheet.          At that meeting we
    21     discussed the fact that they wanted to get a permit
    22     this year and what they needed to do.              Okay?     These
    23     are the people that were at the meeting.
    24              Q       All right.
    25              A       With that being said, they went back



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 34 of 86 PageID #:
                                    2613
                               ANN CHANCE 3/7/2019
                                                                         Page 34


     1     and filled out Consolidated Special Event
     2     Application, which looks like this.
     3              Q       Okay.
     4              A       Okay?
     5              Q       How many pages is that?
     6              A       Four.     Okay?   It wasn't real -- there
     7     wasn't a real lot of information in it because it
     8     -- this was pretty early on.           This on the 8th of
     9     January, even though it seems like it was like
    10     pushed right against the wall for them, that's, you
    11     know, there -- that this was --
    12              Q       Well, the event was the 18th of
    13     January?
    14              A       19th, yeah.
    15              Q       So this was not more than 30 days in
    16     advance, or 90?
    17              A       No.     It wasn't even close.        But we --
    18     you know, I worked with them.
    19              Q       It worked?
    20              A       Yes.
    21              Q       Okay.
    22              A       And then Megan filled out this Street
    23     Application.
    24              Q       Who is Megan?
    25              A       Megan Fennell is the -- was the



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 35 of 86 PageID #:
                                    2614
                               ANN CHANCE 3/7/2019
                                                                         Page 35


     1     organizer this year and a year ago.             Okay?     So this
     2     is the Street Application that goes along with the
     3     Special Event Application.          Along with that she had
     4     her little maps, the map of the route and the map
     5     of the ending area; okay?          That was put into the
     6     City Works system and sent out to the
     7     departments --
     8              Q       Okay.
     9              A       -- for approval.       Which they did.        It
    10     went to the Street Department, the Police
    11     Department, the Fire Department, the Building
    12     Division, and the Health Department.              And they all
    13     approved.     There were some delays because they had
    14     a hard time getting insurance because it was so
    15     expensive, but they ended up getting it and the
    16     permit was issued.
    17                      And but anyway, this is then the
    18     Special Event Permit issued from the Board of
    19     Public Service for the Women's March 2019, January
    20     19, 2019.     And on here it has that.
    21              Q       So this letter dated January 15,
    22     2019, is the permit?
    23              A       Yep.
    24              Q       Okay.
    25              A       So there you are.        And all this is,



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 36 of 86 PageID #:
                                    2615
                               ANN CHANCE 3/7/2019
                                                                         Page 36


     1     is I just printed this off because we needed to
     2     have what streets were actually going to be closed.
     3     I just needed to see it and I just stuck it in
     4     here.
     5               Q       All right.     So all the departments
     6     approved this one?
     7               A       Yes.    There was no reason not to.
     8               Q       So what grounds would there be for
     9     any department to not approve a permit?
    10               A       Well, the park permit, Park
    11     Department, that was the delay.            They, initially,
    12     they did not approve because they didn't have any
    13     insurance.       And so once they got -- that would be a
    14     reason.       If you don't -- if they don't have
    15     insurance, they don't -- the Parks Department does
    16     not issue a permit.
    17               Q       Okay.   And do you need that only if
    18     you're using a park?
    19               A       Only if you're using a park.          We
    20     asked for insurance for everything.             For -- for any
    21     -- anybody is using and getting a permit, we ask
    22     for insurance.       But the Park Department, it's
    23     actually written into their permit that they must
    24     have insurance.
    25               Q       So if you can't get insurance, then



                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 37 of 86 PageID #:
                                    2616
                               ANN CHANCE 3/7/2019
                                                                          Page 37


     1     you can't have an event?
     2               A        They will say no.      You can have an
     3     event.        You just don't get a permit.
     4               Q        Is that -- that's for the park.           If
     5     it's outside of a park, would you be able to have a
     6     permit?
     7               A        Mm-hmm.
     8               Q        You have to answer out loud.
     9               A        Yes.    Yes.   If it's outside of a park
    10     and we don't have their insurance, they could be
    11     issued a permit and still have their events.
    12               Q        Okay.     What other basis would there
    13     be for denying a permit?
    14               A        I have never had one denied so I
    15     don't know what that would be.            I guess -- you
    16     know, I guess like the Street Department, the
    17     Street Department could look, let's say, at a bike
    18     race and they'd look at the route and, oops, right
    19     in the middle of the route there's a big
    20     construction -- Ameren is digging up the street and
    21     there's going to be a big hole in the street and
    22     even though they could put a plate over it, it
    23     would be dangerous to run a bike race there.                 So
    24     they could say, oop, no, you can't do this.
    25                        Or you have to change the route



                              ALARIS LITIGATION SERVICES
  www.alaris.us                  Phone: 1.800.280.3376            Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 38 of 86 PageID #:
                                    2617
                               ANN CHANCE 3/7/2019
                                                                         Page 38


     1     because this is a dangerous route.             So that would
     2     be I guess -- it's never happened, so.
     3              Q        Okay.     And the -- do you know who at
     4     the Police Department decides whether to approve --
     5              A        Police or streets?
     6              Q        Police.
     7              A        Police is, there's a -- there is a
     8     department in the Police Department called
     9     Operational Planning.          Operational Planning has two
    10     officers that handle it, and they are the ones that
    11     do all the details for events and that sort of
    12     thing.       Not just our special events but anything
    13     like big funerals in the City, if the president
    14     comes or whatever, they're the ones.              And that is
    15     Greg Mueller and Amber Gottschall, and they were
    16     both at this particular meeting.
    17              Q        Very good.     So --
    18              A        And they are the ones that do the
    19     approval of this stuff.
    20              Q        And do you know -- they've never not
    21     approved one?       The Police Department?
    22              A        Never not approved one.         They
    23     sometimes are slow and they ask a lot of questions,
    24     but it's all for good reason.
    25              Q        Now, in Exhibit 9 here, this was the



                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 39 of 86 PageID #:
                                    2618
                               ANN CHANCE 3/7/2019
                                                                         Page 39


     1     Women's March --
     2              A       This year.
     3              Q       -- permit process for 2019?
     4              A       Correct.
     5              Q       There was a Women's March in 2018 as
     6     well?
     7              A       Yes.    They did not ask for a permit.
     8              Q       Okay.
     9              A       They did get a -- I don't have a copy
    10     of it because it's not my park.
    11              Q       Okay.
    12              A       They did have a permit from the
    13     National Park System to use Luther Ely, E-l-y,
    14     Smith Park, which is, the entrance now, the
    15     entrance to the arch grounds.           They had an
    16     organizer that year.         Her name was Laura.        These
    17     are emails that we exchanged starting in January.
    18                      MR. ROTHERT:      Let's mark them as an
    19     exhibit.
    20                      (Exhibit 10 marked for identification
    21     by the court reporter.)
    22              Q       (BY MR. ROTHERT)       I'm going to hand
    23     this back to you.        This is Exhibit 10 now.
    24              A       All right.
    25              Q       Go ahead and describe what they are.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 40 of 86 PageID #:
                                    2619
                               ANN CHANCE 3/7/2019
                                                                         Page 40


     1              A       Their, the Women's March in 2018,
     2     their logistics organizer was Laura Lowry, and she
     3     sent me an email on the 8th of January.               Seems to
     4     kind of be a pattern; right?           She just went over a
     5     few things.      She went over what the route should
     6     be.    I then answered her back.
     7                      They gather at Aloe Plaza across from
     8     Union Station.       They walk to 4th, turn on 4th, they
     9     enter the Luther Ely Smith Park.            The National Park
    10     System will issue them a First Amendment permit and
    11     I gave her Victoria Dugan at the National Park
    12     System, her name and information.
    13                      She, Laura, came and met with me.
    14     She did not ask for a permit.           She did, in her
    15     initial email, comment on the fact that part of the
    16     planning committee did not want the police
    17     involved.     We went over that again, that obviously
    18     is not an option.        On my part.      I can't say they
    19     can or cannot be, and that's it.            Because they did
    20     not ask for permits and they had already had one
    21     march and they were in -- everybody was fine in
    22     with it and they just went ahead and did what they
    23     did the year before.
    24              Q       In 2017 they had also had a march?
    25              A       In 2017 they had a march.          They did



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 41 of 86 PageID #:
                                    2620
                               ANN CHANCE 3/7/2019
                                                                          Page 41


     1     not ask for permits then either.
     2               Q       Okay.   Now, let's go back to 2018.
     3               A       Okay.
     4               Q       Did they need a permit?         I mean,
     5     obviously -- they didn't need it because they had
     6     their march without it.
     7               A       No, they don't.
     8               Q       But should they have had a permit?
     9               A       Probably, because it got -- it was
    10     big.    The weather ended up being decent.             It was
    11     too big to stay on the sidewalk.            So it probably
    12     would have been wise for them to get a parade
    13     permit.       The police seemed to, and you can see from
    14     any of these emails, that they seemed, the police
    15     seemed to feel that they can handle it, you know.
    16     If it ends up that they're too big to stay on the
    17     sidewalk, that they can handle it.             So.
    18                       I mean, it's not my call.          I would
    19     have -- if they would have asked me, I would have
    20     suggested a permit.
    21               Q       Okay.   Did they ask you in 2017 for
    22     the Women's March if they needed a permit, do you
    23     know?
    24               A       Not until the very end.
    25               Q      All right.



                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 42 of 86 PageID #:
                                    2621
                               ANN CHANCE 3/7/2019
                                                                         Page 42


     1              A       And that's only after --
     2              Q       Even later than the ten days before?
     3              A       Oh, yeah.     This was like -- we --
     4     these guys in 2017, different people involved, this
     5     was a gal named Valerie Brinkman, and there was
     6     another gal named Sarah, I believe.             And we had
     7     different -- Operational Planning.             They -- anyway,
     8     this is 2017.      They did not get a permit.
     9                      MR. ROTHERT:      Okay.    Could we --
    10     let's mark this as an exhibit so we don't forget.
    11                      (Exhibit 11 marked for identification
    12     by the court reporter.)
    13              Q       (BY MR. ROTHERT)       Handing you back
    14     what's now Exhibit 11.         This is your correspondence
    15     from the 2017 Women's March?
    16              A       Yes.    Which started in December.           The
    17     day after Christmas.
    18              Q       Okay.
    19              A       And they -- I asked the police, when
    20     it looked like it was going to get big -- you know,
    21     this was our first experience with any of this.                  Up
    22     until now we were all pretty innocent.              So I asked
    23     the police what I should do.           They have agreed to
    24     stay on the sidewalk and obey the traffic signals,
    25     blah, blah, blah, you know, that kind of thing.                  I



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 43 of 86 PageID #:
                                    2622
                               ANN CHANCE 3/7/2019
                                                                         Page 43


     1     then asked the Operational Planning, "it appears to
     2     be growing in size, I feel I should try to get
     3     someone's attention" --
     4               Q        Operational Planning is in the Police
     5     Department?
     6               A        It's the police, yes.        "It is a First
     7     Amendment deal so we generally don't issue permits;
     8     but if we have to close streets, it would require a
     9     permit, security, et cetera.           Some direction would
    10     be great."        That was me to the police.
    11               Q        And they said?
    12               A        And they said, "Thank you, Ann.           We
    13     will monitor the situation."           I said, "What does
    14     that mean?"
    15                        They said, "The Chief is aware of the
    16     march.        We are standing by and monitoring all
    17     events planned for the day.           I do not have anything
    18     further."
    19                        Okay.   I mean, what am I going to
    20     say?     So what I did do, however, on my own, is go
    21     back to Valerie and say, you know, "I had a nice
    22     talk," blah, blah, blah.          "I am attaching some
    23     information.        Still waiting to hear from SLMPD on
    24     street closings and a permit.            I am attaching the
    25     Special Event Permit Application and the Street



                              ALARIS LITIGATION SERVICES
  www.alaris.us                  Phone: 1.800.280.3376            Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 44 of 86 PageID #:
                                    2623
                               ANN CHANCE 3/7/2019
                                                                         Page 44


     1     Application," and then I also gave them some
     2     traffic control companies that would help them
     3     block the street, porta-potty companies, private
     4     security.       I gave them all that information,
     5     thinking that if they felt like I did, like this
     6     thing was going to really be big and maybe needed
     7     some assistance in containing, for public safety is
     8     my thought, I don't want anybody to get hurt.                 So I
     9     then sent them, and this was on the 4th of January.
    10     And there you go.          That's it.
    11                       So did they ask me?       No.    Did I
    12     suggest it?       Yes.     And they were very nice.
    13               Q       Do you know, has anyone ever applied
    14     for a permit to protest outside Planned Parenthood
    15     on Forest Park and Boyle?
    16               A       All the time.
    17               Q       They protest there, yes.         You've seen
    18     them protest there?
    19               A       Oh, heavens, yes.
    20               Q       Does that require a permit?
    21               A       Depends.     We have issued permits for
    22     street closing.          Last year I had -- last year was
    23     some sort of anniversary year, I think, if I
    24     recall.       Wasn't it of Roe versus Wade thing or
    25     something?



                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 45 of 86 PageID #:
                                    2624
                               ANN CHANCE 3/7/2019
                                                                          Page 45


     1                      Anyway, last year I had two opposing
     2     groups; one for, once against, whatever.               And I
     3     said, you know what you guys, you can't all be in
     4     the same place at the same time.            It's a recipe for
     5     disaster and let's just not do this.
     6                      So I met with them separately and
     7     yes, we did.      We issued two street closing permits;
     8     one on one side of the street, one side of the
     9     parkway, and one on the other.            So, and they had
    10     their -- and it was set up so that they were within
    11     whatever the area was, and I don't recall exactly.
    12     I think that's Sarah up there, but regardless, and
    13     so yes.
    14                      Normally they don't because they
    15     never leave the sidewalk, you know.             They just hang
    16     out up there.
    17               Q      Okay.     Now, the -- so that was
    18     planned in advance?         That that --
    19               A      Oh, yeah.     They knew -- it was -- I
    20     think it was the anniversary date of Roe versus
    21     Wade, but I could be wrong.           It was something.
    22               Q      So did they contact you?
    23               A      Mm-hmm.     And again, I think in the
    24     case of the Coalition for Life people, the
    25     anti-abortion people, they looked online and went



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 46 of 86 PageID #:
                                    2625
                               ANN CHANCE 3/7/2019
                                                                         Page 46


     1     to the website and contacted me through that.                 The
     2     other side, I think they just know because they --
     3     they're -- I don't know.          I don't remember that.
     4              Q       So who would have issued those
     5     permits, do you know?         For that Roe versus Wade
     6     anniversary?
     7              A       The Street Department.         And they did
     8     not get a special event, they didn't -- no Special
     9     Event Application, didn't go through the Board of
    10     Public Service.       It did come through me, I put it
    11     in the system, so that the Police Department and
    12     the Street Department and the Fire Department.
    13                      And you may wonder why I always
    14     include fire, because if they're going to block the
    15     street, they need to know.          And if there's anything
    16     that's -- our Fire Department is also our emergency
    17     medical system, and so they always need to be aware
    18     when things like this happen.
    19              Q       Is there any time limit on how long,
    20     once an application has been made for a Special
    21     Event Permit, for the approvals to come?
    22              A       I would wish I could say, yeah, and
    23     they all abide by it, but the answer is no.
    24              Q       Okay.    There's no like --
    25              A       I would like it as soon, you know,



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 47 of 86 PageID #:
                                    2626
                               ANN CHANCE 3/7/2019
                                                                          Page 47


     1     within a short amount of time.            It even spells it
     2     out somewhere, you know, what we would like our
     3     timeline to be.
     4               Q      But it's not?
     5               A      But it's not.      No.
     6               Q      And what would someone do -- would
     7     there be any recourse if a Special Event Permit was
     8     denied?
     9               A      I am assuming, you know, I haven't
    10     read -- I am assuming yes.          I'm guessing that they
    11     would have -- be able to question why, and then be
    12     able to take it to whatever department denied it
    13     and appeal would be my guess, so, but I don't know
    14     because it's never happened.
    15               Q      So I -- I know there's only been the
    16     one Special Event Permit for a protest, so maybe
    17     this doesn't -- maybe you don't know the answer to
    18     this.     But how far, if someone was going to have a
    19     protest, what's the shortest time in advance that
    20     they could apply for a Special Event Permit?
    21               A      Well, obviously, it's less -- these
    22     are 30 days out.         And that's pushing it.
    23               Q      Okay.
    24               A      But, you know, any -- people have
    25     come to me to get a permit within 24, 48 hours, and



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 48 of 86 PageID #:
                                    2627
                               ANN CHANCE 3/7/2019
                                                                         Page 48


     1     I just have to be very truthful with them and tell
     2     them that I can't, my department cannot do anything
     3     about it.     That they can attempt to go to the
     4     Street Department and see whether they can deal
     5     directly with streets, if that's what it involves;
     6     or parks, if that's what it involves.              If it's less
     7     than 24, 48 hours.          I -- there's just nothing I, my
     8     department can do about it.
     9              Q       So if there was a spontaneous event,
    10     let's say, God forbid, a war starts tonight and
    11     someone wanted to have a march to protest that.
    12     Would there be any way to get a permit for a
    13     protest tonight?       Or would you --
    14              A       I would say if they came to me and it
    15     was legitimately, you know, I would work with them
    16     with the Street Department and the Police
    17     Department.      Would it come through the Office of
    18     Special Events?       No.     Because there is no way that
    19     we could do that.        Time wise.     I just know better.
    20                      Now, can we pick up the phone or put
    21     together a real quick meeting, kind of get it done
    22     that way?     I would say certainly, yes, that's very
    23     possible.     It's never happened, however.
    24              Q       I would like to ask you about some
    25     protests that have happened in the City of St.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 49 of 86 PageID #:
                                    2628
                               ANN CHANCE 3/7/2019
                                                                         Page 49


     1     Louis and ask if you know if any of them have had
     2     permits.      If you know.
     3               A      Okay.
     4               Q      I will go most recently first.            And
     5     if you don't know, feel free to tell me you don't
     6     know.     All right?
     7               A      Okay.
     8               Q      There was a #protectmueller protest
     9     at Kiener Plaza on November 8 of 2018.
    10               A      They did not have a permit.
    11               Q      There was a --
    12               A      Was it at Kiener?        It wasn't at
    13     Kiener.
    14               Q      Where was it?
    15               A      It was at Luther Ely Smith Park and
    16     they did have a permit.          That #protectmueller,
    17     Mueller, whatever his name is, they -- that was
    18     through the National Park System and every 15 days
    19     they would renew their request for permit.                And I
    20     know that because I -- because of what you're
    21     asking me, and we didn't -- they did not -- they
    22     were not in Kiener Plaza.
    23                      I mean, they may have spilled over
    24     there, I don't know that, but they didn't have a
    25     permit for Kiener because that's our property, but



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 50 of 86 PageID #:
                                    2629
                               ANN CHANCE 3/7/2019
                                                                         Page 50


     1     they were -- they did for the Luther Ely Smith
     2     Park.
     3              Q       Now, do you know -- and this is if
     4     you know.     The -- the -- the federal parks -- the
     5     federal government has a permit system for First
     6     Amendment events?
     7              A       Yes, they do.      They are free.        They
     8     are -- yes.      Yes, they do.
     9              Q       Can you tell me what you -- will you
    10     educate me about everything you know about them?
    11                      MR. DIERKER:      Is that to get ready
    12     for your next lawsuit?
    13                      MR. ROTHERT:      I don't know.
    14              A       Their -- the First Amendment actions
    15     that take place on the National Park go through
    16     their permit office which is run by Victoria Dugan
    17     now.    And there is a multipage permit application.
    18     I should have -- I actually have some.
    19                      All of these, up until the Women's
    20     March of this year, all of these marches and so
    21     forth have been ending up on the National Park
    22     ground and then Victoria issues them a permit.
    23                      Now, the thing about it is that they
    24     have very specific areas that they can be in.                 Very
    25     specific.     I mean, they don't actually fence them



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 51 of 86 PageID #:
                                    2630
                               ANN CHANCE 3/7/2019
                                                                          Page 51


     1     off but they, you know, they tell them exactly
     2     where they can be and when they can be there and
     3     that's all spelled out in this permit.
     4                      They -- and that's why I know about
     5     this, the #protectmueller thing, is because they
     6     told -- they, the protest people, told the police
     7     that they had an unending permit issued to them by
     8     the National Park System.          That's really not true.
     9                      What they had was a request that went
    10     in and it had to be renewed every 15 days and then
    11     during the time period, if they were going to
    12     utilize the permit, then they would complete the
    13     permit process and the Park Department would issue
    14     them the permit.
    15              Q       (BY MR. ROTHERT)       Okay.     For a
    16     specific day?
    17              A       For a specific day, specific time,
    18     specific location.        It's all very specific.
    19              Q       Does the City of St. Louis have any
    20     way to get a -- a similar way to get a permit
    21     without a specific date or time?
    22              A       No.
    23              Q       Do you know if there was a permit for
    24     the protest in July 2018 on Washington Avenue
    25     outside the Marriott when the vice president



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 52 of 86 PageID #:
                                    2631
                               ANN CHANCE 3/7/2019
                                                                         Page 52


     1     visited?
     2              A       No permit.
     3              Q       Do you know if there was a permit for
     4     the protest of the family separation policy in June
     5     2018 across from the Dome?
     6              A       No.
     7              Q       No permit?
     8              A       Not that I know of.        Nothing through
     9     my office.
    10              Q       In 2017, do you know if there was a
    11     permit for the protest in July at the Workhouse,
    12     City Workhouse?
    13              A       There was no permit.
    14              Q       In April of 2017, April 22, 2017, do
    15     you know if there was a permit for the March for
    16     Science?
    17              A       No, there was no permit.          They --
    18     well, there was on the Arch grounds, but they
    19     didn't have a street permit.
    20              Q       But they did march on the streets,
    21     didn't they?
    22              A       No.
    23              Q       Sidewalks only?
    24              A       Sidewalks only.       And they had some
    25     water stations in the parks on the way but they



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 53 of 86 PageID #:
                                    2632
                               ANN CHANCE 3/7/2019
                                                                          Page 53


     1     were very orderly.        Not that you care.
     2              Q       Scientists.
     3              A       Scientists.      They were very orderly,
     4     yes.   There were a lot of kids at that march.
     5              Q       All right.      Do you know, in February
     6     of 2017, there was a protest against the
     7     immigration-related executive orders of the
     8     president, and that was Care of Missouri's protest,
     9     do you know if they had a permit?
    10              A       No permit.
    11              Q       On February 25, 2017, there was a --
    12              A       Do you know how old I am?
    13              Q       Oh, you're doing great.          You've
    14     remembered everything so far.           Do you remember
    15     there being, on February 25, I think it coincided
    16     with Mardi Gras actually, there being an LGBTQ
    17     rally march?
    18              A       I remember a lot about that one
    19     because I -- the -- I spoke with them on the phone
    20     and we -- and I worked with the police because it
    21     was the day of the Mardi Gras parade, and we were
    22     very, very concerned that we didn't have enough
    23     police to -- you know, depending upon how big this
    24     might get or be with the parade going on.               So I
    25     tried to work with the LGBTQ guys to at least look



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 54 of 86 PageID #:
                                    2633
                               ANN CHANCE 3/7/2019
                                                                         Page 54


     1     at the time of day so that we had an opportunity to
     2     be able to move police from down in Soulard.
     3                      As I recall, they were actually at
     4     the old courthouse, is where their rally ended.
     5              Q       By the way, there was a march as
     6     well?
     7              A       They, you know, they -- they never
     8     asked me specifically about a march.              They just
     9     wanted to do this.        And we talked about it, talked
    10     to them several times, and someone actually from
    11     the ACLU called me about that particular event and
    12     I explained to him exactly what I am just
    13     explaining to you.
    14              Q       I think it was me.
    15              A       Was it you?
    16              Q       I believe it was.        It's nice to meet
    17     you in person.       I'm glad we were able to clear up
    18     that confusion.
    19              A       Yeah, and then I would -- if it was
    20     you, then you will recall that that's exactly what
    21     I told you is that, you know, I -- my suggestion
    22     was, I said to you what I said to them, why don't
    23     you either choose a different time of day, or go be
    24     part of the Mardi Gras parade and you got a huge
    25     audience.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 55 of 86 PageID #:
                                    2634
                               ANN CHANCE 3/7/2019
                                                                         Page 55


     1                      But that, I don't know -- I don't
     2     even remember exactly what happened.              I actually
     3     think that they changed their day.
     4              Q       Okay.
     5                      MR. DIERKER:      When are you available
     6     for deposition?
     7                      MR. ROTHERT:      I don't remember -- any
     8     time.
     9              Q       (BY MR. ROTHERT)       Okay.     And do you
    10     -- so if they weren't going to be -- they were
    11     planning on being in the street?            Do you know, why
    12     were -- why were you involved, if you remember?
    13              A       Because he called me.          And because I
    14     know -- I don't know that I know the guy but I know
    15     his brother who is part of Pride and I work with
    16     him on the Black Pride, the Black Pride event, and
    17     then the Pride St. Louis event.
    18                      So that's why.       He knows me.      So he
    19     called and said what do I do, and I said, oh, my
    20     gosh terrible day.        Don't do it on that day.
    21              Q       Do you remember, do you know who that
    22     was?    Or who his brother was?
    23              A       I'd have to go look in my -- I don't
    24     remember the name.        If I think of it, it'll pop in
    25     my head and I'll tell.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 56 of 86 PageID #:
                                    2635
                               ANN CHANCE 3/7/2019
                                                                         Page 56


     1              Q       Just shout it out.
     2              A       I will.
     3              Q       But they did not get a Special Event
     4     Permit for that?
     5              A       No.   No.    They did not.
     6              Q       I'm going to go back a year earlier.
     7     Do you know if there was a Special Event Permit for
     8     the November 29, 2016, protest?            It was a fight for
     9     a $15 minimum wage in streets on Hampton and other
    10     locations.     Did they have a permit, do you know?
    11              A       No.   Hmm-mm.
    12              Q       Do you know if there was a permit for
    13     the November 13, 2016, anti -- there was an anti --
    14     I mean, there was an anti-Trump protest that
    15     marched from City Garden to the Justice Center.                  Do
    16     you know if there was a permit for that?
    17              A       No.   There was no permit.
    18              Q       Do you know if there was a permit for
    19     a Black Lives Matter protest in the Central West
    20     End in September 2016?
    21              A       No, there wasn't.        I don't remember
    22     that, so I don't -- no.          There was no permit
    23     issued, no.
    24              Q       What about for a -- well, any -- were
    25     there -- were there -- in 2016 there were several



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 57 of 86 PageID #:
                                    2636
                               ANN CHANCE 3/7/2019
                                                                          Page 57


     1     Black Lives Matter protests in the City.               Were
     2     there Special Event Permits for any of those?
     3               A       No, there were not.
     4               Q       Have you ever worked with a group
     5     that sometimes protests in Missouri called Westboro
     6     Baptist Church?
     7               A       No.
     8               Q       Are you aware of them having protests
     9     in the City of St. Louis?
    10               A       Yes.
    11               Q       Have they ever had a Special Event
    12     Permit?       Or a --
    13               A       No.
    14               Q       Are you aware of a group, I believe
    15     it's called START, but a protest of a group that
    16     protests elephants at circuses and has had protests
    17     in St. Louis?
    18               A       Yes.
    19               Q       Yes?
    20               A       Yes.
    21               Q       Yes, you're aware of them?
    22               A       Yes, I am aware of them.
    23               Q       And they have had protests in St.
    24     Louis?
    25               A       Yes.



                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 58 of 86 PageID #:
                                    2637
                               ANN CHANCE 3/7/2019
                                                                         Page 58


     1              Q       Have they ever had a Special Event
     2     Permit for their protests?
     3              A       No.
     4              Q       Do you know of a protest, and we're
     5     going way back now.        February of 2013 there was a
     6     protest of Patriot Coal.          Do you remember --
     7              A       Yes.
     8              Q       Do you remember that one?
     9              A       Yes.
    10              Q       See, you have a very good memory.
    11              A       Because I talked to the miners.
    12              Q       So that was in 2013?
    13              A       I know it was quite some time ago.
    14              Q       I believe it was February 2013.             Did
    15     they have a Special Event Permit for their protest?
    16              A       Well, going back to these dates, we
    17     didn't issue Special Event Permits then, but they
    18     did call me and come to me and they did -- they
    19     didn't walk in the street.          They were pretty much
    20     on the sidewalk and they went to the Federal
    21     Building but they ended up in Kiener Plaza across
    22     from the Peabody Building and they did have a
    23     permit, for the park.
    24              Q       So that was before Special Event
    25     Permits?



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 59 of 86 PageID #:
                                    2638
                               ANN CHANCE 3/7/2019
                                                                         Page 59


     1              A       Yes.     We were in the process of
     2     building this permit system at that point.
     3              Q       So that would have been from the
     4     Parks Department, not from you?
     5              A       Yes.     Not from me.
     6              Q       And were you involved in -- speaking
     7     of Kiener Plaza, there were some protests there in
     8     2012.    Do you remember those?
     9              A       The Occupy protests, and I was not
    10     involved, again, because there were -- well, they
    11     didn't ask for a permit.          They didn't get a permit.
    12              Q       Okay.     So my understanding is, if
    13     you're going to have a protest on a sidewalk,
    14     you're good, you don't need a permit, you can't
    15     even get a permit; is that right?
    16              A       Right.     Well, I mean, right.        I mean,
    17     there's no permit to issue.           Because that's pretty
    18     -- you can't do that.         You can't make people get a
    19     permit to walk on the sidewalk.
    20                      MR. ROTHERT:      Okay.    If we could take
    21     just a moment so I can touch base with my
    22     colleague?
    23                      MR. DIERKER:      Sure.
    24                      (Off the record.)
    25              Q       (BY MR. ROTHERT)        Who -- who is the



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 60 of 86 PageID #:
                                    2639
                               ANN CHANCE 3/7/2019
                                                                          Page 60


     1     person at the Streets Department that approves when
     2     you put things through a Special Event Permit?
     3              A       Street?
     4              Q       Street?
     5              A       Who approves at Streets?
     6              Q       Yes.
     7              A       The person?
     8              Q       Yes.    If you know.
     9              A       His name is -- right now his name is
    10     Zach Fortune.      That's who does approval right now.
    11     It has changed many times over the years but right
    12     now that's who it is.
    13              Q       Is there any kind of criteria that
    14     you know of that the Streets Department uses to
    15     decide to approve or not approve?
    16              A       Yes.    They, I mean, I don't know that
    17     it's written but they look at the area, the purpose
    18     of the closing, and the safety and security of the
    19     area.    Who's going to close the streets.             Who's
    20     going to -- what is the detour plan to get traffic
    21     around the area.        What company are you using so we
    22     know they know how it's going to be barricaded and
    23     done.    Is the street safe for use, you know, does
    24     Ameren have a big hole in the middle of the street
    25     and what are they going to do about it.               All of



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 61 of 86 PageID #:
                                    2640
                               ANN CHANCE 3/7/2019
                                                                          Page 61


     1     that kind of thing.
     2               Q       If someone is closing the street for
     3     a special event, do they have to -- who does the
     4     actual closing?       Like the putting up the barriers?
     5               A       They do.    Well, usually -- actually,
     6     yes.    The organizer is responsible for closing the
     7     street.       They are also responsible for No Park --
     8     putting the No Parking signs up so that you don't
     9     have cars parked on your route or in the middle of
    10     your event.       And there are rules about that and you
    11     need to get them up a minimum of 24 hours ahead of
    12     time, that sort of thing.
    13                       They are -- the organizer is
    14     responsible for the security, for making sure that
    15     the route is secure and that plan has been approved
    16     by both the Street Department and the Police
    17     Department.       It's their responsibility.
    18                       The permit that you get from the
    19     Street Department is given to you based on the fact
    20     that you have said that you're going to do this and
    21     that this is who is doing it.
    22               Q       I believe you said you don't know if
    23     there are written criteria?           There might just be --
    24               A       I've never -- I don't think it's on
    25     here.



                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 62 of 86 PageID #:
                                    2641
                               ANN CHANCE 3/7/2019
                                                                         Page 62


     1              Q       You're looking at Exhibit Number?
     2              A       5.   I am look at Exhibit Number 5.
     3              Q       You're getting very good at this.
     4              A       I'm a quick learner.         No.   It
     5     doesn't.     It just says -- it just asks for "Name
     6     and contact information of traffic control company
     7     preparing your signage and detour plan."                 It asks
     8     for the streets.       But there's nothing written on
     9     here.
    10              Q       Are you aware of any criteria that
    11     the Operational Planning Department of the Police
    12     Department uses in deciding whether to approve
    13     permits?
    14              A       It's a Police Department and no, I am
    15     not.
    16              Q       You mentioned traffic control
    17     companies.     What are those?        Never really heard of
    18     them before.
    19              A       Traffic control companies are
    20     companies that have equipment, barricades, signage,
    21     that controls traffic when you block the street.
    22     When you're out driving and you come up and you see
    23     the blinking lights and those are all put out there
    24     by a traffic control company, and there's a plan
    25     that goes along with that.          That they -- they work



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 63 of 86 PageID #:
                                    2642
                               ANN CHANCE 3/7/2019
                                                                         Page 63


     1     with the organizer to create the detour plan so
     2     that if you drive -- if you're coming down and
     3     there's a parade down Market and you're coming on
     4     14th Street and you're right there by the
     5     Enterprise Center, there's all these signs that the
     6     road is closed, there should be signage that says
     7     go this way to get out or away.
     8                      And that's done by what is -- there
     9     is actually a company called Traffic Control, but
    10     they are all called Warning Lights, Traffic
    11     Control, TraMar, all of those.            Those are traffic
    12     control companies.
    13              Q       All right.
    14              A       See, you learned something.
    15              Q       Thank you.
    16                      MR. ROTHERT:      One last exhibit.
    17                      (Exhibit 12 marked for identification
    18     by the court reporter.)
    19              Q       (BY MR. ROTHERT)       I'm going to hand
    20     you what's been marked as Exhibit 12.              And I
    21     apologize for -- it's cut off a little bit, but
    22     that's really the City counselor's fault because we
    23     got them from them.        I'm going to give a copy to
    24     Mr. Dierker.
    25                      Well, first of all, do you know what



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 64 of 86 PageID #:
                                    2643
                               ANN CHANCE 3/7/2019
                                                                         Page 64


     1     this is?
     2              A       Oh, I know exactly what it is.
     3              Q       Can you explain what it is, please?
     4              A       Page by page?
     5              Q       Um, yes.     Page 1.
     6              A       This is, page 1 of Exhibit 12, is a
     7     referral letter to the Board of Public Service for
     8     events that have been approved by all of the proper
     9     departments and now are going to the Board of
    10     Public Service for final approval and get their
    11     festival permit.
    12              Q       Okay.    So after everything gets
    13     approved -- is that true for all Special Event
    14     Permits, they get approved by all of the
    15     departments and then go to the Board of Public
    16     Service?
    17              A       Correct.
    18              Q       And then the Board of Public Service,
    19     do they meet in person?
    20              A       Yes, they do.
    21              Q       How often --
    22              A       Yes, at 1:45 every Tuesday in Room
    23     208.    And their secretary, Cherise Thomas, handles
    24     it.    And they have a president.          His name is Rich
    25     Bradley.     And every department, that all my special



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 65 of 86 PageID #:
                                    2644
                               ANN CHANCE 3/7/2019
                                                                         Page 65


     1     events go to any of them, they are, all of those
     2     department heads plus a few more, are on the Board
     3     of Public Service.         So everybody gets eyes on it.
     4               Q      All right.      And do you know what
     5     criteria they use?         Do they have any written
     6     criteria for --
     7               A      Just what's in the permit
     8     application.      They've already seen it before they
     9     get to the BPS meeting.          The only -- we've never
    10     had one denied but I guess the only thing would be
    11     is if there was some drastic change in the actual
    12     physical space that the event was going to be in or
    13     some catastrophic something that would preclude the
    14     event taking place.
    15               Q      All right.
    16               A      Okay?
    17               Q      Page 2.     Do you know what that is?
    18               A      This is a copy of this.          This, page 2
    19     is a copy of page 1.
    20               Q      All right.      Being faxed to someone?
    21               A      Right.     I don't have any idea who,
    22     though.
    23               Q      Do you know who?
    24               A      I'm going to look and see.
    25               Q      Looks like 9 is probably to get an



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 66 of 86 PageID #:
                                    2645
                               ANN CHANCE 3/7/2019
                                                                         Page 66


     1     outside line.
     2              A       Yeah.
     3              Q       612-1696.
     4              A       That could be my fax number.           That's
     5     mine.
     6              Q       So this is someone faxing it to you?
     7              A       That's somebody -- she faxed it up to
     8     us apparently.
     9              Q       All right.      Page 3.
    10              A       You want me to keep going?
    11              Q       Yes, please.
    12              A       All right.      This -- okay.      So this is
    13     the actual permit for the Free Speech Festival,
    14     Free Speech Zone Festival in Kaufman and Poelker
    15     Park, which is on page number 1 of exhibit number
    16     12, it is the first item.
    17              Q       All right.      Now, this seems to be
    18     forever; right?       It says, "Beginning August 24,
    19     2017, and for an undetermined length of time."
    20              A       Yeah.    I believe that now it has been
    21     -- I think that they -- I think they gave it up.
    22     I'm not positive.
    23              Q       So could still be in effect maybe?
    24              A       I doubt it but it could be, I guess.
    25     I don't know.      I don't remember.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 67 of 86 PageID #:
                                    2646
                               ANN CHANCE 3/7/2019
                                                                          Page 67


     1               Q       So this is a permit for a park?            Or
     2     for -- is Kaufman --
     3               A       Kaufman and Poelker Park are the two
     4     parks directly across from City Hall between Market
     5     and Pine, Tucker and 13th, and Chestnut runs down
     6     the middle.
     7               Q       Okay.
     8               A       And the police thought that if they
     9     designated an area for people to protest, that it
    10     would -- I think it was a public safety thing.
    11     That they thought that it would be easier to keep
    12     them safe.       And then there would be no reason --
    13     you know, we wouldn't have this issue of having to
    14     keep people out of the street.            Is what my
    15     understanding is.
    16               Q       All right.     So what was your
    17     involvement in this one?
    18               A       They applied.
    19               Q       Who is "they"?
    20               A       The police.     For a Special Event
    21     Permit to declare a festival zone, which is this
    22     letter right here.          I don't know what page this is,
    23     though.       Page 4.     It is a letter that is sent from
    24     me, because I sent out the Special Event
    25     Application, to the departments and got the



                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 68 of 86 PageID #:
                                    2647
                               ANN CHANCE 3/7/2019
                                                                         Page 68


     1     approvals back, as you can see from the Park
     2     Department, Police Department, Street Department,
     3     to have this Free Speech Zone declared a festival
     4     zone, Kaufman and Poelker Park, and then it
     5     describes -- do you want me to read that?
     6               Q       No, that's fine.      All right.      And so
     7     this was just a few days before -- they applied a
     8     few days before they needed it?
     9               A       Um, you know, I don't know.          I don't
    10     remember.       Yeah.     My guess would be yes.
    11               Q       It says August 28 is when you sent it
    12     out and they wanted it August 24, so.
    13               A       Yes.
    14               Q       Okay.     So since it was so short, did
    15     they have to pay the $100 fee or just the $25 fee?
    16               A       Just 25.
    17               Q       Okay.    And do you know who paid that?
    18               A       I don't know.     Somebody came in and
    19     paid it.
    20               Q       All right.     If you could turn to page
    21     -- the eighth page which is the application?                 Does
    22     this look like the application that was filled
    23     snout?
    24               A       Yep.     It was Mike Deeba.      That's who
    25     did it.       Captain Deeba.



                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 69 of 86 PageID #:
                                    2648
                               ANN CHANCE 3/7/2019
                                                                         Page 69


     1              Q        He came to your office and did this,
     2     or what happened?
     3              A        He did not come to my office.           He did
     4     it and sent it to me by email.
     5              Q       And then someone came later with the
     6     check?       Did someone come later with the check?
     7              A        Yes.   I think it was Captain Deeba,
     8     actually.       Or it could have been cash.         We take
     9     cash.    Some departments do not.          We do.
    10              Q       All right.      And do they indicate on
    11     here -- where do they indicate their insurance on
    12     this?
    13              A        Well, you know, because it's a City
    14     -- City agency dealing with the City, we may not
    15     have had them.       They -- we don't -- self-insured,
    16     we don't have insurance.          I mean we do, but, you
    17     know, not like that.
    18              Q       Now, do you know if this area that's
    19     described here, these two parks, were they
    20     accessible to the public on September 15, do you
    21     know?
    22              A        Mm-hmm.    Yes, they were.
    23              Q       Now, would they -- they had fencing
    24     around them, though; correct?
    25              A        We had, yes.     Well, we had bike rack



                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376             Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 70 of 86 PageID #:
                                    2649
                               ANN CHANCE 3/7/2019
                                                                         Page 70


     1     around them, but they were very open, you know.                  It
     2     was -- the bike rack was on the -- on the grass,
     3     like we do any festival.
     4              Q       Okay.
     5              A       So, but they were -- they were -- it
     6     was open on 13th Street, it was open on Chestnut.
     7     So.    Chestnut runs right down the middle between
     8     the two parks and 13th is on the west end.
     9              Q       So there would have been two openings
    10     but otherwise, they were --
    11              A       Both ends of 13th Street and -- which
    12     then is then both ends of Chestnut between Tucker
    13     and 13th.     And the bike rack kinda ran around the
    14     perimeter, if I remember right.            I didn't really
    15     pay all that much attention but...
    16              Q       Did -- were there any signs telling
    17     people where the entrances were or what it --
    18              A       I have no idea.       My guess is probably
    19     not but I'm only guessing.
    20              Q       And has this ever been -- so this was
    21     called a Safe Free Speech Zone.            Had that ever been
    22     applied for before?
    23              A       No.
    24              Q       And since has it been?
    25              A       No.



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 71 of 86 PageID #:
                                    2650
                               ANN CHANCE 3/7/2019
                                                                          Page 71


     1                      MR. ROTHERT:      I have no further
     2     questions.     Mr. Dierker may have some questions for
     3     you.   I don't know.
     4                               EXAMINATION
     5     QUESTIONS BY MR. DIERKER:
     6              Q       With regard to sidewalks, if a -- an
     7     event proponent makes an inquiry of you and
     8     indicates that the march or other event will
     9     completely block the sidewalk, hypothetically, from
    10     14th Street to Tucker on the north side, would you
    11     -- what, if any, advice would you give them about
    12     permits?
    13              A       As long as they were on the sidewalk
    14     and didn't step into or impede traffic in the
    15     public right of way of the street and they let
    16     people pass, they can stand on the sidewalk all
    17     day.
    18              Q       Okay.    My question is, if they
    19     contemplated that they would completely block the
    20     sidewalk --
    21              A       You could get a -- there is a permit
    22     that the Street Department can issue.              Let's see,
    23     what is it called.        It's called -- it's like when
    24     you have a sidewalk cafe thing and people put stuff
    25     out on the sidewalk.         But it doesn't really --



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 72 of 86 PageID #:
                                    2651
                               ANN CHANCE 3/7/2019
                                                                          Page 72


     1     because people are moving and they can move around.
     2              Q       And I think you referred to the
     3     abortion protests incidents.           Was that 2018?
     4              A       I don't remember.        It doesn't seem
     5     like it was all that long ago.
     6              Q       Well, in any event --
     7              A       Yeah, there were two of them; one on
     8     each side of the street.
     9              Q       And the permit process in that
    10     situation was referred exclusively to the Streets
    11     Department; is that correct?
    12              A       Yes.
    13              Q       And why was that?
    14              A       Because all they were doing was
    15     blocking the street and we felt like the best thing
    16     to do would be to give them a permit, let them
    17     block the street.        And then as it turned out the
    18     one side didn't use it anyway because they didn't
    19     go in the street, but they -- that, we felt like it
    20     defined their specific space and would kind of keep
    21     them separated.
    22              Q       And in the operation of your office,
    23     do you differentiate among events based on the
    24     subject matter of the event?
    25              A       No.    I mean, other than just trying



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 73 of 86 PageID #:
                                    2652
                               ANN CHANCE 3/7/2019
                                                                          Page 73


     1     to -- not really.        I mean, it has to do with the
     2     components of the event.          Do they have food and
     3     beverage and more than what the event is about.
     4              Q       Did you say opponents of the event?
     5                      MR. ROTHERT:      Components.
     6              A       Components.      Logistics of the event.
     7     What all do they have.
     8                      MR. DIERKER:      Okay.    I have nothing
     9     further.
    10                      MR. ROTHERT:      I have nothing further.
    11                      MR. DIERKER:      Okay.    Miss Chance, you
    12     can read the deposition and make corrections if you
    13     feel corrections are warranted, or you can waive
    14     signature and rely on the accuracy of the court
    15     reporter.     I recommend that you waive signature.
    16                      THE WITNESS:      Okay.
    17                      MR. ROTHERT:      You're waiving?
    18                      MR. DIERKER:      We'll waive.
    19                      (Wherein, the taking of the instant
    20     deposition ceased at 2:45 p.m.)
    21                      (By agreement between Counsel and
    22     with the consent of the witness, the signature is
    23     expressly waived.)
    24
    25                       CERTIFICATE OF REPORTER



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 74 of 86 PageID #:
                                    2653
                               ANN CHANCE 3/7/2019
                                                                          Page 74


     1                      I, TARA SCHWAKE, a Registered
     2     Professional Reporter and Notary Public within and
     3     for the State of Missouri, do hereby certify that
     4     the witness whose testimony appears in the
     5     foregoing deposition was duly sworn by me; that the
     6     testimony of said witness was taken by me to the
     7     best of my ability and thereafter reduced to
     8     typewriting under my direction; that I am neither
     9     counsel for, related to, nor employed by any of the
    10     parties to the action in which this deposition was
    11     taken, and further that I am not a relative or
    12     employee of any attorney or counsel employed by the
    13     parties thereto, nor financially or otherwise
    14     interested in the outcome of the action.
    15
    16
    17
    18                                _________________________
    19                                Notary Public in and for
    20                                The State of Missouri
    21
    22
    23
    24
    25



                            ALARIS LITIGATION SERVICES
  www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 75 of 86 PageID #:
                                    2654
                               ANN CHANCE 3/7/2019

            A            40:10 43:7          21:18 22:6          41:19 42:19,22   basically 9:17
   abide 18:13           50:6,14             25:11 30:6,11       43:1 54:8          9:20 26:16
     46:23              Ameren 37:20         30:14 34:2,23     asking 7:4 8:11    basis 37:12
   ability 7:18 19:10    60:24               35:2,3 43:25        17:4,4 24:20     Beginning
     74:7               amount 47:1          44:1 46:9,20        24:24 49:21        66:18
   able 37:5 47:11      amplified 18:20      50:17 65:8        asks 62:5,7        behalf 1:22 12:5
     47:12 54:2,17      Amy 5:17             67:25 68:21       assistance 44:7      12:11
   abortion 72:3        and/or 11:24         68:22             assuming 47:9      believe 42:6
   accessible            15:23             applied 30:12         47:10              54:16 57:14
     69:20              animals 22:15        32:9 44:13        attached 3:11        58:14 61:22
   accuracy 73:14        23:15               67:18 68:7        attaching 43:22      66:20
   accurate 16:5        Ann 1:21 2:5,15      70:22               43:24            Bess 10:20
   ACLU 5:3 54:11        4:15 6:8,18       apply 16:1 21:2     attempt 48:3       best 72:15 74:7
   action 1:7,13 4:6     32:3 43:12          29:11 30:1        attention 43:3     better 48:19
     4:11 74:10,14      anniversary          47:20               70:15            beverage 73:3
   actions 50:14         44:23 45:20       applying 16:17      attorney 74:12     big 29:5 37:19
   activities 31:13      46:6              approval 35:9       attorneys 6:20       37:21 38:13
   actual 61:4          answer 7:5,13        38:19 60:10       attributed 19:5      41:10,11,16
     65:11 66:13         37:8 46:23          64:10             audience 54:25       42:20 44:6
   address 10:13         47:17             approvals 19:21     August 3:6           53:23 60:24
     13:14,19           answered 40:6        46:21 68:1          66:18 68:11,12   bike 29:1,11
   advance 34:16        Anthony 5:7        approve 22:21       available 13:12      37:17,23
     45:18 47:19        anti 56:13,13        36:9,12 38:4        55:5               69:25 70:2,13
   advice 71:11         anti-abortion        60:15,15 62:12    Avenue 51:24       birthday 12:22
   afternoon 4:18        45:25             approved 35:13      aware 43:15          18:15,16
     6:16               anti-Trump           36:6 38:21,22       46:17 57:8,14    bit 11:12 63:21
   age 6:9               56:14               61:15 64:8,13       57:21,22         Black 55:16,16
   agency 69:14         anybody 26:2         64:14               62:10              56:19 57:1
   Agenda 3:7            26:14 36:21       approves 60:1                          blah 22:14,14,14
                         44:8                60:5                      B            42:25,25,25
   ago 10:23 35:1
     58:13 72:5         anyway 15:3        approximately       back 20:17           43:22,22,22
   agreed 6:1            23:25 35:17         20:5,6             21:20,21 31:12    blinking 62:23
     42:23               42:7 45:1         April 52:14,14       33:25 39:23       block 21:9 26:11
   agreement             72:18             arch 39:15           40:6 41:2           28:11,12,15,17
     73:21              apologize 63:21      52:18              42:13 43:21         29:7 30:9 31:7
   ahead 20:12          apparently         area 28:14           56:6 58:5,16        31:9,13,20
     27:18 39:25         66:8                32:18 35:5         68:1                44:3 46:14
     40:22 61:11        appeal 47:13         45:11 60:17,19    band 18:5,5,20       62:21 71:9,19
   AHMAD 1:5 4:4        APPEARANC ...        60:21 67:9        Baptist 57:6         72:17
   Alaris 5:21           5:1                 69:18             barricaded         blocking 2:22
   alcohol 22:14        appears 27:15      areas 50:24          60:22               25:25 26:6
     23:19,20            43:1 74:4         arothert@aclu ...   barricades           27:5,13 28:9
   Aloe 32:18 40:7      applicant 24:7       5:9                62:20               29:3,20 30:7
   Amber 38:15           31:22             article 2:14 19:5   barriers 61:4        30:8,21,21
   Amended 2:11         application 2:16   asked 7:24          base 59:21           72:15
   Amendment             2:17,20 19:8,11     22:13 30:4        based 24:7         Board 3:7 22:21
                         20:25 21:6,11       31:22 36:20        61:19 72:23         35:18 46:9


                                  ALARIS LITIGATION SERVICES
  www.alaris.us                      Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 76 of 86 PageID #:
                                    2655
                               ANN CHANCE 3/7/2019

     64:7,9,15,18   ceased 73:20        18:6 19:17,18        10:6                 21:19 28:22
     65:2           Center 56:15        19:21 21:5          companies             32:24 33:2
   boards 10:6        63:5              22:6 23:12           44:2,3 62:17         39:4 64:17
   Bob 8:5          Central 56:19       30:17 35:6           62:19,20             69:24 72:11
   booked 13:10     certainly 9:15      38:13 48:25          63:12              corrections
   bottom 15:18       12:20 48:22       51:19 52:12         company 60:21         73:12,13
   Boyle 44:15      CERTIFICATE         56:15 57:1,9         62:6,24 63:9       corresponde ...
   BPS 65:9           73:25             63:22 67:4          complete 51:12        3:4 42:14
   Bradley 64:25    Certified 4:22      69:13,14,14         completely 71:9     cost 16:18
   break 7:11,14      4:22,23 6:4     civil 1:7,13 4:6,11    71:19              counsel 6:2,2
   bring 33:4       certify 74:3        9:8                 components            73:21 74:9,12
   Brinkman 42:5    cetera 30:24      clear 13:6 54:17       73:2,5,6           counselor's
   brother 55:15      43:9            clog 26:19            concerned             63:22
     55:22          Chance 1:21 2:5   close 24:24            53:22              course 10:8
   brought 20:21      2:15 4:15 6:8     34:17 43:8          concerning          court 1:1 4:1,23
     33:5             6:18,19 19:9      60:19                11:24 12:14          5:19 11:14 14:12
   building 23:21     73:11           closed 36:2           Concerts 15:24        19:1 20:15
     23:25 24:1     change 15:11,15     63:6                confusion 54:18       21:16 24:10
     35:11 58:21,22   37:25 65:11     closing 2:17          consent 73:22         25:19 33:9
     59:2           changed 15:3        12:23 21:8,23       Consolidated          39:21 42:12
                      55:3 60:11        21:25 44:22          2:16 20:24           63:18 73:14
            C       changes 15:1,8      45:7 60:18           21:18 30:13        courthouse
   cafe 71:24         15:9,14 27:16     61:2,4,6             34:1                 54:4
   calendar 10:4,5    27:17,21        closings 43:24        Constructing        create 19:18
    13:6            charge 17:8,25    Coal 58:6              29:8                 63:1
   call 14:3 16:15    18:1 19:24      Coalition 45:24       construction        criteria 60:13
    26:12 41:18     charitable 10:8   coincided 53:15        30:22 37:20          61:23 62:10
    58:18           check 69:6,6      colleague             contact 2:15          65:5,6
   called 38:8      checklist 19:12     59:22                45:22 62:6         CRR 5:20
    54:11 55:13,19 Cherise 64:23      collect 19:9,10       contacted 46:1      CSR 5:20
    57:5,15 63:9    Chestnut 67:5       22:18               containers          curb 28:8,9,10
    63:10 70:21       70:6,7,12       collecting 19:16       30:24                28:11
    71:23,23        Chief 43:15         20:7                containing 44:7     curfew 18:21
   Captain 68:25    choose 54:23      come 13:3,14,21       contemplated        currently 14:20
    69:7            Christmas 42:17     13:21 14:7 31:11     71:19              cut 63:21
   care 32:4 53:1,8 chronological       46:10,21            control 44:2        Cycling 15:23
   cars 61:9          33:14             47:25 48:17          62:6,16,19,24
   CAS 1:14 4:12    church 31:15        58:18 62:22          63:9,11,12                 D
   case 45:24         57:6              69:3,6              controls 62:21      D 2:1
   cases 6:21       circuses 57:16    comes 38:14           conversation- ...   dangerous
   cash 69:8,9      City 1:8,14 4:7   coming 63:2,3          7:3                 37:23 38:1
   catastrophic       4:12,19,20      commenced             copies 8:20         date 45:20
    65:13             5:12 9:2,3,16     6:13                copy 11:17 14:15     51:21
   cats 23:6          9:18 10:2,5,9   comment 40:15          20:17 24:13        dated 35:21
   caused 11:2        10:15 11:23     committee              39:9 63:23         dates 58:16
   CCR 5:20           12:5,11,14        40:16                65:18,19           day 4:16,19 13:8
   CDP 1:8 4:7        13:23 14:7      committees            correct 20:21        13:9 42:17


                             ALARIS LITIGATION SERVICES
  www.alaris.us                 Phone: 1.800.280.3376                           Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 77 of 86 PageID #:
                                    2656
                               ANN CHANCE 3/7/2019

    43:17 51:16,17       51:13 59:4         different 20:2            E          entrances 70:17
    53:21 54:1,23        60:1,14 61:16        20:23 22:2       E 2:1             equipment
    55:3,20,20           61:17,19 62:11       23:7 28:10       E-l-y 39:13         30:23 62:20
    71:17                62:12,14             32:16 42:4,7     earlier 6:22      et 30:24 43:9
   days 17:13 34:15      64:25 65:2           54:23              56:6            event 2:12,16,19
    42:2 47:22           68:2,2,2 71:22     differentiate      early 8:4 34:8      3:6 9:18 14:2
    49:18 51:10          72:11                12:21 72:23      earn 11:5           18:14 20:10,24
    68:7,8             departments          digging 37:20      easier 67:11        21:6 22:5
   deal 11:7 43:7        17:20,21 19:21     direction 43:9     EASTERN 1:2,3       23:21 24:8,14
    48:4                 22:8,12,16           74:8               4:2,3             24:17 29:21
   dealing 69:14         25:7 35:7          directly 48:5      edges 20:1          30:2,13,16
   December              36:5 64:9,15         67:4             educate 50:10       31:5,16,20
    42:16                67:25 69:9         directory 14:8     effect 12:14        32:3,6 34:1,12
   decent 41:10        depending 10:6       disaster 45:5        66:23             35:3,18 37:1,3
   decide 60:15          53:23              discussed          eight 4:17          43:25 46:8,9
   decides 38:4        depends 18:15          33:21            eighth 68:21        46:21 47:7,16
   deciding 62:12        44:21              dispatched         either 17:25        47:20 48:9
   declare 67:21       deposed 6:23           22:7 30:17         21:8 27:16 41:1   54:11 55:16,17
   declared 68:3       deposition 1:21      DISTRICT 1:1,2       54:23             56:3,7 57:2,11
   Deeba 68:24           2:11 4:15 6:3        4:1,2            elected 10:21       58:1,15,17,24
    68:25 69:7           6:13,22 7:1,22     Division 1:3 4:3   electric 22:10      60:2 61:3,10
   Defendant 1:9         8:13 11:10,22        23:21,25 24:1      23:23             64:13 65:12,14
    1:16 4:8,13 5:11     55:6 73:12,20        35:12            elements 30:16      67:20,24 71:7
    6:3                  74:5,10            DIY 2:14           elephants 57:16     71:8 72:6,24
   defined 72:20       describe 9:13        documents          Ely 39:13 40:9      73:2,3,4,6
   delay 36:11           39:25                2:23 3:6 8:12      49:15 50:1      events  2:18 9:9
   delays 35:13        described 20:6         20:20 21:12      email 13:14,16      9:16 10:5,7,19
   denied 37:14          69:19              doing 14:2 17:10     15:10,16 40:3     13:25 14:9
    47:8,12 65:10      describes 30:21        21:24 53:13        40:15 69:4        15:19,25 16:1
   denying 37:13         68:5                 61:21 72:14      emails 39:17        16:14 24:17
   department          DESCRIPTION          Dome 52:5            41:14             31:24 37:11
    4:19 5:12 14:4       2:10 3:2           don't,' 19:10      emergency           38:11,12 43:17
    14:4 15:1,2,14     designated           door 14:9            46:16             48:18 50:6
    17:22 18:19          12:5 67:9          doubt 66:24        employed 74:9       64:8 65:1
    19:17 23:18        details 38:11        download 21:1,3      74:12             72:23
    25:8,8,9,10        detour 60:20         downtown           employee 74:12    everybody    11:8
    25:22 27:4           62:7 63:1            28:14            ended 35:15         40:21 65:3
    28:8 30:2,12       Dierker 2:6 5:16     drastic 65:11        41:10 54:4      exactly  45:11
    30:17,20 31:8        11:17 14:15 19:4   drive 63:2           58:21             51:1 54:12,20
    31:10 32:1           20:18 24:13        Driveway 29:4      ends 22:21          55:2 64:2
    35:10,11,11,12       25:13 27:2         driving 62:22        41:16 70:11,12  Examination
    36:9,11,15,22        50:11 55:5         Dugan 40:11        enter 40:9          2:6,6 6:14 71:4
    37:16,17 38:4        59:23 63:24          50:16            Enterprise 63:5   examined    4:16
    38:8,8,21 43:5       71:2,5 73:8,11     duly 74:5          entire 9:11         6:10
    46:7,11,12,12        73:18              dumpsters          entrance 39:14 Excavation
    46:16 47:12        dierkerr@stlo ...      30:23              39:15             29:4
    48:2,4,8,16,17       5:18               duties 9:13                          exchanged


                                  ALARIS LITIGATION SERVICES
  www.alaris.us                      Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 78 of 86 PageID #:
                                    2657
                               ANN CHANCE 3/7/2019

    39:17              fact 13:11 33:21   filed 32:6            70:21              30:8 36:2
   Excise 17:21          40:15 61:19      files 11:10         front 8:16           37:21 39:22
    23:19              fair 22:3          fill 20:25 21:1,3   funerals 38:13       42:20 43:19
   exclusively         Fairs 15:24           31:22            funny 11:3,4         44:6 46:14
    72:10              fall 32:14         filled 34:1,22      further 43:18        47:18 51:11
   executive 9:9       family 52:4           68:22              71:1 73:9,10       53:24 55:10
    53:7               far 47:18 53:14    final 64:10           74:11              56:6 58:5,16
   exhibit 2:11,12     fault 63:22        financially 74:13                        59:13 60:19
    2:14,16,17,19      favorite 10:22     find 11:9                   G            60:20,22,25
    2:20,22,23         fax 66:4           fine 7:15 8:10      gal 42:5,6           61:20 63:19
    3:3,4,6 11:13      faxed 65:20           10:17 40:21      Garden 56:15         63:23 64:9
    11:16 14:11,14       66:7                68:6             gather 8:11 40:7     65:12,24
    18:24,25 19:3      faxing 66:6        finish 7:4          geezer 10:22         66:10
    20:13,14,17        February 53:5      fire 24:1 25:8      generally 13:13 good 6:16 38:17
    21:14,15,17,21       53:11,15 58:5       35:11 46:12,14     17:9 43:7          38:24 58:10
    21:22 24:9,12        58:14               46:16            getting 35:14,15     59:14 62:3
    25:14,15 27:2      federal 50:4,5     first 12:25 13:10     36:21 62:3       gosh 55:20
    27:3,12,23,24        58:20               13:20 14:4       give 13:15 20:17 gotcha 8:11
    28:19 29:22        fee 16:20,22,23       15:18 17:10        22:2 24:15       Gottschall
    29:24 30:19          17:4,5,8,14         40:10 42:21        63:23 71:11        38:15
    33:7,8,11,11         18:2,7,17 19:9      43:6 49:4          72:16            government
    38:25 39:19          19:16 20:8          50:5,14 63:25    given 61:19          50:5
    39:20,23             28:10 68:15,15      66:16            giving 10:8        Gras 24:4 53:16
    42:10,11,14        feel 14:1 41:15    fit 10:10           glad 54:17           53:21 54:24
    62:1,2 63:16         43:2 49:5        focus 32:16         go 8:23 13:16      grass 70:2
    63:17,20 64:6        73:13            folder 33:11          13:23 14:5       great 43:10
    66:15              fees 16:22         follow 15:20          15:13,16 18:18     53:13
   Exhibits 2:9 3:1      17:22,24            16:2,8             20:12 25:21      Greg 38:15
    3:11 25:18           22:18,19 27:21   follows 6:11          25:24 27:18      ground 7:1
   expecting             27:25 28:13      food 16:24 22:9       31:24 39:25        50:22
    26:19                28:16               23:14 24:2         41:2 43:20       grounds 36:8
   expenses 16:25      feet 23:22            31:17 73:2         44:10 46:9         39:15 52:18
   expensive           felt 44:5 72:15    forbid 48:10          48:3 49:4        group 26:19
    35:15                72:19            foregoing 74:5        50:15 54:23        57:4,14,15
   experience          fence 50:25        forenoon 4:18         55:23 56:6       groups 45:2
    42:21              fencing 69:23      Forest 44:15          63:7 64:15       growing 43:2
   explain 6:25        Fennell 34:25      forever 66:18         65:1 72:19       guess 11:7,17
    7:8 64:3           festival 22:3,22   forget 42:10        God 48:10            37:15,16 38:2
   explained 54:12       23:8 28:15       form 19:14,20       goes 21:5 22:6       47:13 65:10
   explaining            30:10 31:5       forms 2:19            22:11,15,21        66:24 68:10
    54:13                32:7 33:2           31:22              26:8 31:19         70:18
   expressly 6:6         64:11 66:13,14   forth 50:21           35:2 62:25       guessing 47:10
    73:23                67:21 68:3       Fortune 60:10       going 8:5 10:7       70:19
   eyes 65:3             70:3             Four 34:6             11:9 14:13 18:19 guy 55:14
                       Festivals 15:24    fourth 19:7           18:20,23 19:2 guys 42:4 45:3
            F          fight 56:8         free 49:5 50:7        20:9 21:7          53:25
   facilitate 23:5,6   figure 33:12          66:13,14 68:3      26:3 27:1,12


                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 79 of 86 PageID #:
                                    2658
                               ANN CHANCE 3/7/2019

   Hall 4:20 9:2,4   hope 7:2            insurance 17:2      June 52:4           49:6,20,24
    10:3,15 14:7     Host 2:14              22:25 35:14      Justice 56:15       50:3,4,10,13
    67:4             hours 4:17             36:13,15,20                          51:1,4,23 52:3
   Hampton 56:9       47:25 48:7            36:22,24,25              K           52:8,10,15
   hand 14:13 19:2    61:11                 37:10 69:11,16   Kathy 10:20         53:5,9,12,23
    27:1,12 29:23    house 18:6          interested 74:14    Kaufman 32:18       54:7,21 55:1,11
    33:11 39:22      huge 54:24          involved 16:24        66:14 67:2,3      55:14,14,14,14
    63:19            hurt 44:8              17:1 22:8          68:4              55:21 56:7,10
   handed 19:4       hypothetically         23:15,21 24:2    keep 10:4,4         56:12,16,18
   handing 11:15      71:9                  30:18 40:17        66:10 67:11,14    58:4,13 60:8
    20:16 21:20                             42:4 55:12         72:20             60:14,16,22
    24:11 26:10                I            59:6,10          kid's 12:21 18:16   60:22,23
    42:13            idea 33:12          involvement         kids 53:4           61:22 63:25
   handle 10:8         65:21 70:18          11:6 67:17       Kiener 49:9,12      64:2 65:4,17
    38:10 41:15,17   identification      involves 48:5,6       49:13,22,25       65:23 66:25
   handled 31:7,10     11:13 14:11       issuance 11:25        58:21 59:7        67:13,22 68:9
   handles 10:10       18:25 20:14          12:15 23:5       kind 16:23 17:3     68:9,17,18
    64:23              21:15 24:9        issue 22:16,17        21:10 23:15,23    69:13,17,18,21
   hang 45:15          25:19 33:8           23:3 36:16         24:5,19 26:18     70:1 71:3
   happen 22:20        39:20 42:11          40:10 43:7         26:20 31:13     knows 31:18
    46:18              63:17                51:13 58:17        40:4 42:25        55:18
   happened 15:12    Ignore 19:8            59:17 67:13        48:21 60:13
    20:4 38:2        IL 4:23                71:22              61:1 72:20               L
    47:14 48:23      immigration-r ...   issued 22:23        kinda 20:6        lane 28:8,9,10
    48:25 55:2         53:7                 23:2,9 24:6        70:13           lanes 28:11,11,12
    69:2             impair 7:18            29:3 31:2 33:1   kinds 23:10       LANGFORD 1:11
   happens 26:7      impede 71:14           35:16,18 37:11     29:14             4:9
   happy 7:9         incidents 72:3         44:21 45:7       knew 45:19        large 15:25
   hard 35:14        include 23:14          46:4 51:7        know 7:12 8:17      16:13 18:5
   head 18:3           30:2 46:14           56:23              9:23 10:9,15    lately 27:16
    55:25            includes 31:12      issues 50:22          10:24 11:1,2,4  Laura 39:16
   heads 65:2        indicate 69:10      it'll 55:24           13:7,21 14:24     40:2,13
   health 15:1,14      69:11             item 66:16            16:7,11 17:11   Law 4:19 5:12
    16:24 17:22      indicates 71:8                            18:21,22 19:13 lawful 6:9
    23:13,17 35:12   information 7:2             J             20:5,6 27:22 lawsuit 50:12
   hear 43:23          7:25 26:10        January 9:5,6         30:6 31:3,4,4 learned 63:14
   heard 62:17         30:14 34:7          34:9,13 35:19       31:6 32:5       learner 62:4
   heaters 24:3        40:12 43:23         35:21 39:17         34:11,18 37:15 leave 45:15
   heavens 44:19       44:4 62:6           40:3 44:9           37:16 38:3,20 legitimately
   help 44:2         informational       JESSICA 1:11          41:15,23          48:15
   herd 23:6           32:16 33:15         4:9                 42:20,25        length 66:19
   Hmm 17:16         initial 40:15       Jessie 5:8            43:21 44:13     let's 20:12 21:13
   Hmm-mm            initially 36:11     job 9:7,10,13         45:3,15 46:2,3    26:18 29:19
    26:23 56:11      innocent 42:22      jsteffan@aclu ...     46:5,15,25        30:8 33:6,12
   hole 37:21        inquiry 71:7          5:10                47:2,9,13,15,17   37:17 39:18
    60:24            instance 13:9       Judge 5:16            47:24 48:15       41:2 42:10
   home 29:5         instant 73:19       July 51:24 52:11      48:19 49:1,2,5    45:5 48:10


                                ALARIS LITIGATION SERVICES
  www.alaris.us                    Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 80 of 86 PageID #:
                                    2659
                               ANN CHANCE 3/7/2019

      71:22             5:12,14,23      10:12,13 13:8    mine 66:5           46:17 59:14
   letter 35:21         9:16,19 10:9    30:8,9 63:3      miners 58:11        61:11
      64:7 67:22,23     12:14 49:1      67:4             minimum 56:9      needed 33:22
   LGBTQ 53:16          51:19 55:17    Marriott 51:25     61:11              36:1,3 41:22
      53:25             57:9,17,24     matter 26:5       Missouri 1:2,8      44:6 68:8
   life 31:3 45:24     Louis's 11:24    56:19 57:1        1:15 4:2,12,20   needs 24:7
   lights 62:23        Lowry 40:2       72:24             4:24 5:3,5,14    neighborhood
      63:10            Luther 39:13    mean 9:24 11:6     5:23 57:5          31:9,19
   limit 46:19          40:9 49:15      12:20 15:5        74:3,20          neighborhoods
   limited 30:25        50:1            17:12 20:1       Missouri's 53:8     31:13
   line 66:1                            26:8 41:4,18     Mm-hmm 12:3,7     neither 74:8
   listed 15:22                M        43:14,19          16:4 24:23       never 8:6 18:2
      24:19            making 61:14     49:23 50:25       25:3 27:6,8        31:2 37:14
   lists 28:21         MALEEHA 1:5      56:14 59:16,16    28:20 37:7         38:2,20,22
   Litigation 5:21      4:4             60:16 69:16       45:23 69:22        45:15 47:14
   little 8:4 11:12    manner 16:20     72:25 73:1       MO 4:23             48:23 54:7
      33:20 35:4        17:6,12        medical 46:17     moment 59:21        61:24 62:17
      63:21            manners 26:16 medications         money 22:18         65:9
   Lives 56:19 57:1    map 35:4,4       7:17             monitor 43:13     newspaper 2:14
   location 51:18      maps 35:4       meet 6:22         monitoring          19:4
   locations 56:10     march 1:23 2:24  54:16 64:19       43:16            nice 6:22 43:21
   logistics 3:3        3:3,5 4:17     meeting 2:24      motor 29:5          44:12 54:16
      40:2 73:6         32:13,15 33:19  10:11,12 33:16   move 54:2 72:1    night 31:12
   long 9:3 15:5        35:19 39:1,5    33:18,20,23      moving 30:23      non-event
      26:5,11 46:19     40:1,21,24,25   38:16 48:21       72:1               30:25
      71:13 72:5        41:6,22 42:15   65:9             Mueller 38:15     Normally 45:14
   look 8:19 13:18      43:16 48:11    meetings 8:2,8     49:17            north 5:22 71:10
      14:1,8,17,21      50:20 52:15     10:11            multipage 50:17   Notary 4:24 6:4
      16:12,13 23:16    52:20 53:4,17 Megan 34:22                            74:2,19
      27:10 28:19       54:5,8 71:8     34:24,25               N           notice 2:11 11:10
      32:2 37:17,18    marched 56:15 memory 58:10        N 2:1               11:21
      53:25 55:23      marches 50:20 mention 29:22       name 6:17,19      November 49:9
      60:17 62:2       Mardi 24:4      mentioned          39:16 40:12        56:8,13
      65:24 68:22       53:16,21        13:20 23:8        49:17 55:24      number 11:23
   looked 42:20         54:24           62:16             60:9,9 62:5        14:10 62:1,2
      45:25            mark 18:23      Messages 3:3       64:24              66:4,15,15
   looking 28:24        20:12 25:16    met 22:23         named 42:5,6
      62:1              33:6 39:18      40:13 45:6       national 31:12            O
   looks 28:23          42:10          meter 28:13        39:13 40:9,11    O 13:25
      32:3 34:2        marked 11:13,16 metered 28:14      49:18 50:15,21   o'clock 4:17,18
      65:25             14:11,14 18:25 meters 28:16       51:8             obey 42:24
   Lord 31:18           19:3 20:14     middle 37:19      need 7:12,14,15   obtain 16:2
   lot 13:23 34:7       21:15 24:9,12   60:24 61:9        15:11,19 16:2    obviously 24:18
      38:23 53:4,18     25:18 27:2      67:6 70:7         24:16 26:17        40:17 41:5
   loud 26:24 37:8      33:8,10 39:20 Mike 68:24          28:4,7 31:24       47:21
   Louis 1:8,14 4:7     42:11 63:17,20 mind 16:12         32:17 36:17      Occupy 59:9
      4:12,19,20 5:5   Market 5:13      26:16             41:4,5 46:15     office 9:15 10:10


                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                  Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 81 of 86 PageID #:
                                    2660
                               ANN CHANCE 3/7/2019

     10:18 13:14,24   oops 32:2 37:18  paid 68:17,19       18:5,15,16,16       43:9,24,25
     13:25 14:9       open 70:1,6,6    parade 13:9         21:9 29:7           44:14,20
     16:21 31:21      openings 70:9     21:9 25:3,4        31:20               46:21 47:7,16
     48:17 50:16      operation         30:3 31:6         pass 26:14 71:16     47:20,25
     52:9 69:1,3        72:22           41:12 53:21,24    Pat's 24:4           48:12 49:10,16
     72:22            Operational       54:24 63:3        Patrick's 13:9       49:19,25 50:5
   officers 38:10       38:9,9 42:7    Parades 15:22      Patriot 58:6         50:16,17,22
   oh 16:14 25:15       43:1,4 62:11   paragraph 19:7     pattern 40:4         51:3,7,12,13,14
     31:24 42:3       opponents 73:4   Parenthood         pay 18:6 28:16       51:20,23 52:2
     44:19 45:19      opportunity       44:14              68:15 70:15         52:3,7,11,13,15
     53:13 55:19        54:1           park 12:23 13:11   Peabody 58:22        52:17,19 53:9
     64:2             opposing 45:1     13:12 14:3        pending 7:13         53:10 56:4,7
   okay 6:25 7:10     option 40:18      16:22 18:11,12    people 8:21          56:10,12,16,17
     7:16 8:10,15     order 11:11       18:13,17,19        10:18 13:21,23      56:18,22
     8:22,25 9:21       22:20 33:14     22:24 23:13        16:11 19:18,24      57:12 58:2,15
     10:2 11:9 12:1   orderly 53:1,3    29:6 32:18,19      26:6,7,14           58:23 59:2,11
     12:18 14:23      orders 53:7       36:10,10,18,19     33:23 42:4          59:11,14,15,17
     18:19 19:15      organizer 35:1    36:22 37:4,5       45:24,25            59:19 60:2
     21:14,20 23:1      39:16 40:2      37:9 39:10,13      47:24 51:6          61:18 64:11
     28:1 32:12         61:6,13 63:1    39:14 40:9,9       59:18 67:9,14       65:7 66:13
     33:17,22 34:3    organizers        40:11 44:15        70:17 71:16,24      67:1,21 71:21
     34:4,6,21 35:1     33:19           49:15,18 50:2      72:1                72:9,16
     35:5,8,24        outcome 74:14     50:15,21 51:8     perimeter 70:14    permits 2:12,22
     36:17 37:12      Outdoor 15:24     51:13 58:23       period 51:11         3:6 12:17
     38:3 39:8,11     outside 37:5,9    61:7 66:15        permit 2:19,20       16:24 19:6
     41:2,3,21 42:9     44:14 51:25     67:1,3 68:1,4      11:25 12:15,19      22:1,17 23:9
     42:18 43:19        66:1           parked 61:9         12:24 13:2,4        23:14 24:6,15
     45:17 46:24      overall 22:22    parking 30:25       13:15 16:3,9,17     24:16,18,19
     47:23 49:3,7     Overdimensi ...   61:8               18:12,14 19:6       28:21,22
     51:15 55:4,9       29:4           parking/no          20:10 22:3,4        29:10,14 32:17
     59:12,20                           30:25              22:17,22,24         40:20 41:1
     64:12 65:16              P        parks 9:19 17:23    22:25 23:8,13       43:7 44:21
     66:12 67:7       p.m 6:13 73:20    36:15 48:6         23:13 24:14         45:7 46:5
     68:14,17 70:4    packet 13:15      50:4 52:25         24:25 25:2,4        49:2 57:2
     71:18 73:8,11    page 2:3,10,13    59:4 67:4          25:5,11 26:17       58:17,25
     73:16              3:2 11:23       69:19 70:8         26:18,20 27:5       62:13 64:14
   old 53:12 54:4       13:24 14:16,19 parkway 45:9        28:5,7 29:2,3       71:12
   Olive 5:4            14:20,22 15:18 part 6:10 24:13     29:7,13,20        permitting
   once 15:12           21:14 24:14     27:13 28:5         30:21 31:3,5        19:22
     22:23 32:11        27:7,14,24      30:22 40:15        32:6 33:1,2,21    person 54:17
     36:13 45:2         64:4,4,5,6      40:18 54:24        35:16,18,22         60:1,7 64:19
     46:20              65:17,18,19     55:15              36:9,10,16,21     phone 13:17
   ones 8:15 38:10      66:9,15 67:22 particular 38:16     36:23 37:3,6        48:20 53:19
     38:14,18           67:23 68:20     54:11              37:11,13 39:3,7   physical 65:12
   online 20:3 21:1     68:21          parties 31:7,10     39:12 40:10,14    pick 26:15
     21:2 45:25       pages 20:23       31:14 74:10,13     41:4,8,13,20        48:20
   oop 37:24            34:5           party 12:22 18:5    41:22 42:8        Pine 67:5


                                ALARIS LITIGATION SERVICES
  www.alaris.us                    Phone: 1.800.280.3376                     Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 82 of 86 PageID #:
                                    2661
                               ANN CHANCE 3/7/2019

   place 12:22           23:16 31:18        49:25              putting 31:17      record 6:17
     45:4 50:15        porta-potty        proponent 71:7        61:4,8              59:24
     65:14               44:3             protectmueller                          recourse 47:7
   Plaintiff 1:12      positive 66:22       49:8,16 51:5               Q          reduced 74:7
     4:10              possible 48:23     protest 11:25        question 7:8,13 refer 14:5
   plaintiffs 1:6,22   possibly 24:16       12:15,19,21 13:1     8:11 47:11 71:18 referral 64:7
     2:4 4:5 5:2       practices 11:24      13:4,8 16:9,17     questions 6:15 referred 72:2,10
     6:2,10,20         preclude 65:13       16:18 24:21,22       7:5 13:19        referring 25:14
   plan 60:20          Preferably 17:13     25:20 26:4           22:13 30:4         25:15
     61:15 62:7,24     preparation          29:15 32:7,8         38:23 71:2,2,5 regard 12:11
     63:1                8:12               44:14,17,18        quick 48:21          71:6
   planned 43:17       prepare 7:21         47:16,19 48:11       62:4             regardless
     44:14 45:18         8:2                48:13 49:8         quite 58:13          45:12
   planning 38:9,9     prepared 12:10       51:6,24 52:4       quote 19:5,9       Registered 4:21
     40:16 42:7        preparing 62:7       52:11 53:6,8                            74:1
                                                                       R
     43:1,4 55:11      president 38:13      56:8,14,19                            related 10:7 31:1
     62:11               51:25 53:8         57:15 58:4,6       race 37:18,23        74:9
   plate 37:22           64:24              58:15 59:13        Races 15:23        relative 74:11
   Plaza 32:18         pretty 34:8          67:9               rack 29:1,11       rely 73:14
     40:7 49:9,22        42:22 58:19      protests 12:17         69:25 70:2,13 remember 7:18
     58:21 59:7          59:17              48:25 57:1,5,8     Raimondo 5:17        46:3 53:14,18
   please 6:17         Pride 55:15,16       57:16,16,23        rally 53:17 54:4     55:2,7,12,21
     18:24 25:17         55:16,17           58:2 59:7,9        ran 70:13            55:24 56:21
     64:3 66:11        printed 36:1         72:3               rare 26:8            58:6,8 59:8
   plus 65:2           private 18:10,15   provided 11:16       re- 29:8             66:25 68:10
   Poelker 66:14         44:3               14:15 24:12        read 47:10 68:5      70:14 72:4
     67:3 68:4         probably 20:11     public 4:24 6:4        73:12            remembered
   point 13:13,19        41:9,11 65:25      9:18 12:22         ready 50:11          53:14
     31:21 59:2          70:18              15:25 16:13        real 27:16,17      remind 26:13
   police 25:8         process 15:17        22:22 26:1,6         34:6,7 48:21     renew 49:19
     33:18 35:10         15:20 16:1,2,8     26:11 28:9         really 7:1 19:11   renewed 51:10
     38:4,5,6,7,8        19:22 22:5         35:19 44:7           29:1 44:6 51:8 rent 29:2,11
     38:21 40:16         25:11 39:3         46:10 64:7,10        62:17 63:22      rental 10:2
     41:13,14 42:19      51:13 59:1         64:15,18 65:3        70:14 71:25      rephrase 7:8
     42:23 43:4,6        72:9               67:10 69:20          73:1             reporter 4:21
     43:10 46:11       processing           71:15 74:2,19      Realtime 4:22        4:22,23,23
     48:16 51:6          16:20 17:5,8     punk 18:5              6:4                5:19 6:5 11:14
     53:20,23          produced 4:16      purpose 60:17        reason 36:7,14       14:12 19:1
     54:2 61:16          6:9              pushed 22:7            38:24 67:12        20:15 21:16
     62:11,14 67:8     Professional         31:21 34:10        recall 32:12         24:10 25:19
     67:20 68:2          4:21 74:2        pushing 47:22          44:24 45:11        33:9 39:21
   policies 11:24      program 9:9        put 19:20,20           54:3,20            42:12 63:18
     12:13,16            10:9 19:19         21:4 30:16         recipe 45:4          73:15,25 74:2
   policy 12:19        propane 24:3         33:13 35:5         recommend          request 12:23
     52:4              proper 31:22         37:22 46:10          73:15              29:2 49:19
   pop 55:24             64:8               48:20 60:2         reconfiguring        51:9
   porta-potties       property 18:10       62:23 71:24          32:15            requested 32:2


                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 83 of 86 PageID #:
                                    2662
                               ANN CHANCE 3/7/2019

     32:6               19:2 20:12,16   Science 52:16     sheet 33:20         somebody
   requesting           21:13,17 24:11  Scientists 53:2   short 12:18 17:7     17:10 26:9
     30:24              25:16,20 33:6    53:3               47:1 68:14         66:7 68:18
   require 29:12        33:10 39:18     second 11:22      shortest 47:19      someone's
     43:8 44:20         39:22 42:9,13   secretary 10:20   Shorthand 4:22       43:3
   Residential          50:13 51:15      64:23            shout 56:1          soon 46:25
     29:7               55:7,9 59:20    secure 61:15      shove 32:3          Sorry 12:9
   responsibility       59:25 63:16     security 17:2     Show 2:14           sort 38:11 44:23
     61:17              63:19 71:1 73:5  43:9 44:4        shuffling 11:12      61:12
   responsible          73:10,17         60:18 61:14      shut 29:18          Soulard 54:2
     61:6,7,14        rotunda 10:3      see 12:2 14:8     side 45:8,8         sound 10:25
   Rich 64:24         rough 20:1         15:19 29:19        46:2 71:10         18:21
   rides 15:23        route 17:3 30:6    36:3 41:13         72:8,18           sounds 16:14
     31:17              35:4 37:18,19    48:4 58:10       sidewalk 25:21      space 9:18
   right 2:22 8:1,7     37:25 38:1       62:22 63:14        26:1,4,9,17,20     12:22 65:12
     8:22 10:14,22      40:5 61:9,15     65:24 68:1         29:8,8 41:11,17    72:20
     10:25 11:21      RPR 5:20           71:22              42:24 45:15       speaking 59:6
     15:14 17:15      rule 2:11 18:21   seeking 7:2         58:20 59:13       special 2:12,16
     22:2 25:11       rules 7:1 18:13   seen 11:18,19       59:19 71:9,13      2:18,19 3:6
     26:1,6,11 27:5     61:10            44:17 65:8         71:16,20,24        9:8,16 10:19
     28:4,6,9         run 21:9 25:3     self-insured        71:25              13:25 14:2,9
     30:19,22 31:1      30:3 31:5        69:15            sidewalks            18:14 20:10,24
     33:24 34:10        37:23 50:16     send 15:10,15       52:23,24 71:6      21:6 22:1,5
     36:5 37:18       runs 15:23 67:5    19:20 21:3       sign 33:20           24:14 29:21
     39:24 40:4         70:7             25:7             signage 62:7         30:13,24 31:4
     41:25 49:6                         sense 19:23         62:20 63:6         31:16,20,24
     53:5 59:15,16            S         sent 35:6 40:3    signals 42:24        32:3,6 34:1
     59:16 60:9,10    S 13:25            44:9 67:23,24    signature 6:6        35:3,18 38:12
     60:11 63:4,13    safe 60:23         68:11 69:4         73:14,15,22        43:25 46:8,8
     65:4,15,20,21      67:12 70:21     separate 21:12    signs 26:10 61:8     46:20 47:7,16
     66:9,12,17,18    safety 24:2        21:22              63:5 70:16         47:20 48:18
     67:16,22 68:6      44:7 60:18      separated         similar 14:18        56:3,7 57:2,11
     68:20 69:10        67:10            72:21              51:20              58:1,15,17,24
     70:7,14 71:15    sanitation 23:17 separately 45:6    simple 31:19         60:2 61:3
   Riverfront 10:21   Sarah 42:6        separation 52:4   sit 13:15            64:13,25
   road 63:6            45:12           September         situation 43:13      67:20,24
   roadway 27:14      saying 18:1        56:20 69:20        72:10             specific 50:24
   Robert 5:16        says 11:23 15:19 served 23:20       six 4:18             50:25 51:16,17
   rock 18:5            15:25 19:8,9,11 service 9:8       size 43:2            51:17,18,18,21
   Roe 44:24            27:25 31:23      22:22 35:19      slight 15:1          72:20
     45:20 46:5         62:5 63:6        46:10 64:7,10    SLMPD 43:23         specifically
   Room 4:20 5:13       66:18 68:11      64:16,18 65:3    slow 38:23           54:8
     9:2 64:22        scheduling 10:4 Services 5:21       Smith 39:14         Speech 66:13
   rooms 10:12          10:11           serving 22:14       40:9 49:15         66:14 68:3
   Rothert 2:6 5:7    school 31:12,16 set 32:18 45:10       50:1               70:21
     6:15,19 11:15    Schwake 4:21      seven 28:22       snout 68:23         spelled 51:3
     14:13 18:23        5:20 6:4 74:1 she'll 32:4         sold 23:20          spells 47:1


                                ALARIS LITIGATION SERVICES
  www.alaris.us                    Phone: 1.800.280.3376                      Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 84 of 86 PageID #:
                                    2663
                               ANN CHANCE 3/7/2019

   spilled 49:23         26:15 27:4        30:17 35:6          42:25 44:6,24    Tony 6:19
   spoke 53:19           28:5,5,8 29:6     39:13 40:10,12      50:23 51:5       topic 12:6,11
   spontaneous           29:16,17,18       46:11,17 49:18      61:1,12 65:10    touch 26:14
     48:9                30:1,7,7,9,20     50:5 51:8           67:10 71:24         59:21
   square 23:22          31:2,5,10,19      59:2                72:15            traffic 26:15
   St 1:8,14 4:7,12      32:1 34:22                         things 9:23 15:1       28:11,12 42:24
     4:19,20 5:5,12      35:2,10 37:16             T           40:5 46:18          44:2 60:20
     5:14,23 9:16        37:17,20,21      take 7:11,14 32:4    60:2                62:6,16,19,21
     9:18 10:9 11:23     43:24,25 44:3      47:12 50:15     think 11:4 14:25       62:24 63:9,10
     12:14 13:9          44:22 45:7,8       59:20 69:8         16:11 27:15         63:11 71:14
     24:4 48:25          46:7,12,15       taken 1:22 6:3       32:11 44:23      TraMar 63:11
     51:19 55:17         48:4,16 52:19      74:6,11            45:12,20,23      transcribed 6:5
     57:9,17,23          55:11 58:19      takes 12:22          46:2 53:15       transcript 3:11
   stage 22:10           60:3,4,23,24     talk 8:4 20:13       54:14 55:3,24    transcripts@a ...
     23:23 32:19         61:2,7,16,19       26:12 33:7         61:24 66:21,21      5:25
   stand 71:16           62:21 63:4         43:22              67:10 69:7       trash 26:16
   standing 43:16        67:14 68:2       talked 54:9,9        72:2             tried 53:25
   start 19:15 57:15     70:6,11 71:10      58:11           thinking 44:5       truck 29:6
   started 20:7          71:15,22 72:8    Tara 4:21 5:20    Third 2:11          trucks 24:3
     42:16               72:15,17,19        6:3 74:1        Thomas 64:23        true 51:8 64:13
   starting 39:17      Street/Run 25:1    tear 21:13        thought 11:3        truthful 48:1
   starts 48:10        streets 9:19       tell 9:1,25 12:13    44:8 67:8,11     try 17:11 43:2
   state 4:24 6:16       17:23 36:2         48:1 49:5       time 7:11,14 9:11   trying 15:15
     74:3,20             38:5 43:8          50:9 51:1          17:7,10 20:2        72:25
   STATES 1:1 4:1        48:5 52:20         55:25              23:19 26:7       Tucker 30:9
   Station 40:8          56:9 60:1,5,14   telling 70:16        30:25 35:14         67:5 70:12
   stations 52:25        60:19 62:8       temporary            44:16 45:4          71:10
   stay 41:11,16         72:10              22:10 23:23        46:19 47:1,19    Tuesday 64:22
     42:24             strictly 18:17     ten 42:2             48:19 51:11,17   turn 11:22 31:16
   Steffan 5:8         stuck 36:3         tent 24:3            51:21 54:1,23       40:8 68:20
   step 2:14 13:20     stuff 7:24 24:5    tents 22:9           55:8 58:13       turned 72:17
     26:14,15            38:19 71:24        23:22 32:20        61:12 66:19      Twelve 9:5
     28:24 71:14       subject 72:24      terrible 55:20    timeline 47:3       two 8:20 20:19
   STIPULATED          submitted 21:11    testified 6:10    timely 16:19 17:5      20:23 21:12
     6:1               suggest 44:12      testify 12:5,10      17:12               25:17 38:9
   STL 20:10           suggested          testimony 74:4 times 10:22               45:1,7 67:3
   storage 30:23         41:20              74:6               32:5 54:10          69:19 70:8,9
   straight 31:11      suggestion         Thank 27:1           60:11               72:7
   street 2:17,20        54:21              43:12 63:15     title 9:7,8,10      type 21:9 22:1
     5:4,13,22         Suite 5:4          theirs 17:23      today 6:22 7:19        28:21
     10:14 12:23       sure 7:6 8:21,22   thereto 74:13        8:5 12:5,11,14   types 22:2 23:8
     14:4 15:22,24       8:23 13:6        they'd 37:18         20:21               28:22
     16:23 21:8,8        59:23 61:14      thing 12:25       today's 7:22        typewriting 6:5
     21:10,23,24       sworn 4:16 6:9       13:10 16:23        8:12                74:8
     22:3,25 23:13       74:5               17:3 19:25      told 51:6,6
     24:25,25          system 19:19         21:9,10 23:16      54:21                  U
     25:9,10,21          21:4,5 22:6        23:24 38:12     tonight 48:10,13    Um 64:5 68:9


                                 ALARIS LITIGATION SERVICES
  www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 85 of 86 PageID #:
                                    2664
                               ANN CHANCE 3/7/2019

   understand 7:7      22:18,19 73:13    we're 7:2 8:23      52:11,12       10 3:3 39:20,23
     12:4              73:15,18           58:4              Works 19:18     100 17:8 18:1
   understanding      waived 6:7 18:2    we've 33:10         21:5 22:6        68:15
     59:12 67:15       73:23              65:9               30:17 35:6     11 2:11 3:4 42:11
   undetermined       waiving 73:17      weather 41:10      wouldn't 18:9     42:14
     66:19            walk 14:9 25:3     web 2:12 14:19      67:13          1130 5:4
   unending 51:7       26:1,17 30:3       14:19,22          written 36:23   11th 5:22
   Union 40:8          31:5 32:17        website 2:19,21     60:17 61:23    12 3:6 63:17,20
   UNITED 1:1 4:1      40:8 58:19         2:22 13:24         62:8 65:5        64:6 66:16
   updated 14:23       59:19              15:9 24:14        wrong 45:21     1200 5:13
     28:1,3           walking 26:9        27:14 30:20                       13 56:13
   use 29:12 39:13    Walks 15:23         46:1                        X     13th 67:5 70:6,8
     60:23 65:5        25:2              week 26:8          X 2:1             70:11,13
     72:18            wall 34:10         went 33:25                         14 2:13
                                                                      Y
   useful 7:4         want 8:17 13:3,5    35:10 40:4,5                      14th 30:9 63:4
   uses 60:14          13:11 29:6         40:17,22          yeah 8:17 28:25   71:10
     62:12             30:6 32:15         45:25 51:9          29:5,18 32:13 15 20:10 35:21
   usually 32:1        40:16 44:8         58:20               34:14 42:3      49:18 51:10
     61:5              66:10 68:5        weren't 20:3         45:19 46:22     56:9 69:20
   utilize 51:12      wanted 13:1         55:10               54:19 66:2,20 1520 10:11,13
                       16:9 18:4,11      west 10:15           68:10 72:7    18th 34:12
            V          29:15 33:21        56:19 70:8        year 10:24 15:7 19 2:15 35:20
   Valerie 42:5        48:11 54:9        Westboro 57:5        20:7 32:13,21 19th 34:14
     43:21             68:12             wise 41:12 48:19     33:22 35:1,1
   vans 30:23         wanting 13:7       wish 46:22           39:2,16 40:23          2
   various 6:21       wants 9:17 24:7    witness 4:15         44:22,22,23   2 2:12 14:11,14
     10:6 22:7,16     war 48:10           6:6 73:16,22        45:1 50:20      65:17,18
   Vehicle 29:5       Warning 63:10       74:4,6              56:6          2:45 73:20
   vendors 32:19      warranted 73:13    WITNESSES          years 9:5 10:23 20 2:16 28:11
     32:21            Washington          2:2,3               15:12 60:11   2011 10:25 19:13
   verify 13:11        51:24             Women's 2:24       Yep 29:9 35:23    19:14
   versus 44:24       wasn't 8:21         3:3,5 32:13         68:24         2012 59:8
     45:20 46:5        20:3 34:6,7,17     33:19 35:19                       2013 58:5,12,14
                                                                      Z
   vice 51:25          44:24 49:12        39:1,5 40:1                       2014 20:11
   Victoria 40:11                                           Zach 60:10      2016 56:8,13,20
                       56:21              41:22 42:15
     50:16,22                                               zone 66:14        56:25
                      water 52:25         50:19
   visited 52:1                                               67:21 68:3,4  2017 3:5,7
                      way 2:22 7:23      wonder 46:13
   vs 1:7,13 4:6,11                                           70:21           40:24,25
                       26:1,6,12 27:5    wording 15:11
                       28:6,9 30:22      work 9:1,17                  0       41:21 42:4,8
          W                                                                   42:15 52:10,14
                       48:12,18,22        10:18 12:24
   Wade 44:24          51:20,20           15:16 17:11                 1       52:14 53:6,11
    45:21 46:5         52:25 54:5         48:15 53:25                         66:19
                                                            1 2:11 11:13,16
   wage 56:9           58:5 63:7          55:15 62:25                       2018   39:5 40:1
                                                              28:24 64:5,6
   waiting 43:23       71:15             worked 9:3,11                        41:2 49:9
                                                              65:19 66:15
   waive 17:14,17     ways 12:18 14:10    19:18 34:18,19                      51:24 52:5
                                                            1/8/2019 2:23
    17:18,19,21,21    we'll 20:13         53:20 57:4                          72:3
                                                            1:03 6:13
    17:22,23,23        73:18             Workhouse                          2019 1:23 4:17
                                                            1:45 64:22

                                ALARIS LITIGATION SERVICES
  www.alaris.us                    Phone: 1.800.280.3376                    Fax: 314.644.1334
Case: 4:17-cv-02455-CDP Doc. #: 126-23 Filed: 03/29/19 Page: 86 of 86 PageID #:
                                    2665
                               ANN CHANCE 3/7/2019

    32:14 33:19         6 2:6,19 24:9,12
    35:19,20,22           28:24
    39:3                612-1696 66:3
   208 64:23            622-4652 5:15
   21 2:18              63 3:7
   22 52:14             63101 5:5,23
   24 2:19 47:25        63103 5:14
    48:7 61:11          644-2191 5:24
    66:18 68:12         669-3420 5:6
   25 2:21,22
    16:20 17:5,14               7
    18:1 19:8 53:11     7 1:23 2:20
    53:15 68:15,16        25:18 27:2,3
   28 68:11               28:19 30:19
   29 3:6 56:8          71 2:6
                        711 5:22
           3            7th 4:16
   3 2:14 11:23 12:11
     18:24,25 19:3              8
     66:9               8 2:22 25:18
   30 17:13 28:12         27:3,13,23,24
     34:15 47:22          49:9
   30(b)(6) 2:11        800 23:22
   314 4:20 5:6,13      8th 34:8 40:3
     5:15,24
                                9
   33 2:24
   39 3:3               9 2:23 33:8,11
                          38:25 65:25
            4           90 17:13 34:16
   4 2:16 20:14,17      906 5:4
     21:17,22
     67:23
   4:17-cv-2455
     1:8 4:7
   4:18-cv-2037
     1:14 4:12
   416 9:2
   42 3:5
   48 47:25 48:7
   4th 40:8,8 44:9
           5
   5 2:17 21:15,21
     25:14,15
     29:24 62:2,2
           6


                                  ALARIS LITIGATION SERVICES
  www.alaris.us                      Phone: 1.800.280.3376        Fax: 314.644.1334
